Exhibit 10.1

 

* * * * * * * * * * * * * * * * * * * *

 

LEASE

 

VALLEY CENTRE

 

* * * * * * * * * * * * * * * * * * * *

 

Between

 

PORTALPLAYER, INC.

(Tenant)

 

and

 

CARRAMERICA REALTY OPERATING PARTNERSHIP, L.P.

(Landlord)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    Page


--------------------------------------------------------------------------------

 

[Table of Contents appears at the end of the Lease]

 

1



--------------------------------------------------------------------------------

LEASE

 

THIS LEASE (the “Lease”) is dated as of April 6, 2005 (for reference purposes
only) between CARRAMERICA REALTY OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership (“Landlord”) and the Tenant as named in the Schedule below. The term
“Project” means the two (2) buildings, the land appurtenant thereto (“Land”),
and other improvements located thereon commonly known as “Valley Centre”,
located in San Jose, California. The “Premises” means that portion of the
Project leased to Tenant and described in the Schedule and outlined on Exhibit
A. The building in which the Premises are located shall be referred to herein as
the “Building”. The following schedule (the “Schedule”) is an integral part of
this Lease. Terms defined in this Schedule shall have the same meaning
throughout the Lease.

 

SCHEDULE

 

  1. Tenant: PORTALPLAYER, INC., a Delaware corporation

 

  2. Premises: 70 Plumeria Drive, San Jose, California, as outlined on Exhibit A
attached hereto

 

  3. Building: 70 Plumeria Drive & 2720 Orchard Parkway, San Jose, California

 

  4. Rentable Square Footage of the Premises: Approximately 39,301 rentable
square feet

 

  5. Tenant’s Proportionate Share: 49.25% based upon a total of 79,791 rentable
square feet in the Building

 

  6. Lease Deposit: Prepaid Rent equal to Twenty-Four Thousand Nine Hundred and
No/100 Dollars ($24,900.00) and Security Deposit equal to Thirty-Seven Thousand
Three Hundred Thirty-Five and 95/100 Dollars ($37,335.95), totaling Sixty-Two
Thousand Two Hundred Thirty-Five and 95/100 Dollars ($62,235.95).

 

  7. Permitted Use: General office, warehouse, sales, light assembly and
manufacturing, research and development, and shipping and receiving

 

  8. Tenant’s Real Estate Broker for this Lease: CB Richard Ellis

 

  9. Landlord’s Real Estate Broker for this Lease: CB Richard Ellis

 

  10. Tenant Improvements, if any: See Section 3.1 and the Tenant Improvement
Agreement attached hereto as Exhibit C

 

  11. Commencement Date: May 1, 2005

 

Rent Commencement Date: September 1, 2005

 

  12.

Term/Termination Date: The Term of this Lease shall be for approximately
sixty-five (65) months commencing on the Commencement Date and expiring on

 

1



--------------------------------------------------------------------------------

 

the day preceding the fifth (5th) anniversary of the Rent Commencement Date (the
“Termination Date”); provided, however, that if the Rent Commencement Date shall
occur on a date other than the first day of a calendar month, the Termination
Date shall be the last day of the calendar month in which the fifth (5th)
anniversary of the Rent Commencement Date occurs.

 

  13. Parking Stalls: One Hundred Thirty-Eight (138) unassigned stalls

 

  14. Base Rent:

 

Period

--------------------------------------------------------------------------------

  

Monthly

Base Rent

--------------------------------------------------------------------------------

Prior to Rent Commencement Date

   $ 0.00

Rent Commencement Date – April 30, 2006

   $ 24,900.00

May 1, 2006 – April 30, 2007

   $ 28,104.28

May 1, 2007 – April 30, 2008

   $ 29,004.28

May 1, 2008 – April 30, 2009

   $ 36,156.92

May 1, 2009 – August 31, 2010

   $ 37,335.95

 

  15. Renewal Option: One (1) option to extend for a period of Five (5) years

 

Exhibit A - PLAN OF THE PREMISES

Exhibit B - RULES AND REGULATIONS

Exhibit C - TENANT IMPROVEMENT AGREEMENT

Exhibit D - COMMENCEMENT DATE CONFIRMATION (see Section 1.1)

Exhibit E – ENVIRONMENTAL QUESTIONNAIRE

 

2



--------------------------------------------------------------------------------

1. LEASE AGREEMENT. On the terms stated in this Lease, Landlord leases the
Premises to Tenant, and Tenant leases the Premises from Landlord, for the Term
beginning on the Commencement Date and ending on the Termination Date unless
extended or sooner terminated pursuant to this Lease.

 

1.1 Commencement Date. The Commencement Date of this Lease is the date set forth
in the Schedule, provided if Landlord is unable to provide Tenant with access to
the Premises on or before the scheduled Commencement Date for any reason, then
(a) this Lease shall not be void or voidable by either party, (b) Landlord shall
not be liable to Tenant for any loss or damage resulting therefrom, and (c) the
Commencement Date shall be revised to mean the date on which Landlord can
provide Tenant with access to the Premises and the Termination Date shall be
revised accordingly so that the Term (as defined in the Schedule) is unaffected
by such delay. If and only if the Commencement Date is adjusted pursuant to the
foregoing, then Landlord shall prepare and deliver to Tenant a Commencement Date
Confirmation substantially in the form attached hereto as Exhibit D that sets
forth both the Commencement Date and Termination Date for this Lease. Tenant
shall execute the Commencement Date Confirmation and deliver the executed
original of the same to Landlord within three (3) days after Tenant’s receipt
thereof. Tenant’s failure to timely execute and return the Commencement Date
Confirmation document to Landlord shall be conclusive evidence of Tenant’s
agreement with the information as set forth therein. Notwithstanding the
foregoing, the Commencement Date shall not be adjusted as a result of any delays
encountered in completing the Tenant Improvements (as defined in Section 3.1).
This Lease shall be a binding contractual obligation effective upon execution
and delivery hereof by Landlord and Tenant, notwithstanding the later
commencement of the Lease Term.

 

1.2 Termination Date. The Termination Date of this Lease is the date set forth
in the Schedule.

 

2. RENT.

 

2.1 Types of Rent. Tenant shall pay the following Rent in the form of a check to
Landlord at the following address:

 

    CarrAmerica Realty Operating Partnership, L.P.     t/a Valley Centre    
P.O. Box 642922     Pittsburgh, PA 15264-2922 or by wire transfer as follows:  
           Account Name:    CarrAmerica Realty Operating Partnership, L.P.      
   t/a Valley Centre     Bank Name:    PNC Bank     Transit Number:   
043-000-096     Account Number:    1004339188     Notification:   

Lease Administration (CarrAmerica Realty

Operating Partnership, L.P. re Portalplayer, Inc.)

    Telephone:    (408) 544-9660

 

1



--------------------------------------------------------------------------------

or in such other manner as Landlord may notify Tenant.

 

(a) Beginning on the Rent Commencement Date, Tenant shall pay Base Rent in
monthly installments in advance, on or before the first day of each month of the
Term in the amount set forth on the Schedule. Notwithstanding the foregoing,
upon Tenant’s execution and delivery of this Lease to Landlord, Tenant shall pay
to Landlord the Prepaid Rent set forth in Item 6 of the Schedule, which shall be
applied to the monthly installment of Base Rent payable by Tenant for the month
in which the Rent Commencement Date occurs; provided, however, that if the Rent
Commencement Date is a day other than the first day of a calendar month, then
(i) the Prepaid Rent shall be applied to the Base Rent for the partial month in
which the Rent Commencement Date occurs and the next succeeding calendar month,
and (ii) the Prorated First Rent Payment (as defined below) shall be payable by
Tenant on or before the first full calendar month following the Rent
Commencement Date. The “Prorated First Rent Payment” means the remaining amount
of Base Rent payable by Tenant for the first full calendar month following the
Rent Commencement Date, after the Prepaid Rent is applied as provided above. All
such prorations shall be made on the basis of the actual number of days in the
applicable month.

 

(b) Capital Expense Rent equal to Tenant’s Proportionate Share (as set forth in
the Schedule) of the Amortized Capital Expenditures for the applicable Fiscal
Year (as defined in Section 2.5) below), paid monthly in advance in an estimated
amount. As used herein, the term “Amortized Capital Expenditures” means all
costs and expenses paid or incurred by Landlord in the performance of its
obligations pursuant to Section 3.3(b) below that constitute capital
expenditures (other than those constituting Excluded Capital Expenditures, as
defined below), which amounts shall be amortized by Landlord, with interest,
over the estimated useful life of the item, and such amortized costs shall be
included in Amortized Capital Expenditures only for that portion of the useful
life of the capital item which falls within the Term, unless the capital
expenditure is less than Ten Thousand Dollars ($10,000), in which case it shall
be expensed in the year in which it was incurred. As used herein, the term
“Excluded Capital Expenditures”, which the parties agree shall not constitute
Amortized Capital Expenditures hereunder, means those costs and expenses paid or
incurred by Landlord in the performance of its obligations pursuant to Section
3.3(b) below that are expressly to be performed by Landlord at Landlord’s sole
cost and expense. The method for billing and payment of the Capital Expense Rent
payable under this Section 2.1(b) are set forth in Sections 2.2, 2.3 and 2.6
below.

 

As used in this Lease, the term “Rent” means Base Rent, Capital Expense Rent,
and all other costs, expenses, liabilities, and amounts which Tenant is required
to pay under this Lease (“Additional Rent”), including any interest for late
payment. Tenant’s agreement to pay Rent is an independent covenant, with no
right of setoff, deduction or counterclaim of any kind.

 

2



--------------------------------------------------------------------------------

2.2 Payment of Capital Expense Rent.

 

(a) Payment of Estimated Capital Expense Rent.

 

(i) Before the Commencement Date and on or before April 1 of each succeeding
Fiscal Year, or as soon as reasonably possible thereafter, Landlord shall give
Tenant notice of Landlord’s estimate of the payments to be made pursuant to
Section 2.1(b) above for such Fiscal Year. Landlord may revise these estimates
by written notice to Tenant whenever it obtains more accurate information, in
which event subsequent monthly payments by Tenant for such Fiscal Year shall be
based upon such revised estimate.

 

(ii) Within ten (10) days after receiving Landlord’s notice regarding the
original or revised estimate of the monthly payments to be made pursuant to
Section 2.1(b) above for a particular Fiscal Year, Tenant shall pay Landlord an
amount equal to the product of such estimated monthly payments (as set forth in
Landlord’s notice), multiplied by the number of months that have elapsed in the
applicable Fiscal Year to the date of such payment including the current month,
minus any payments on account thereof previously made by Tenant for the months
elapsed. On the first day of each month thereafter, Tenant shall pay Landlord
the estimated monthly payments as set forth in Landlord’s most recent notice,
until a new estimate becomes applicable.

 

(b) Correction of Capital Expense Rent. Within one hundred fifty (150) days
after the close of each Fiscal Year or as soon after such 150-day period as
practicable, Landlord shall deliver to Tenant a statement of (i) Amortized
Capital Expenditures for such Fiscal Year, and (ii) the payments made by Tenant
under Section 2.2(a) above for such Fiscal Year (the “Annual Expense
Statement”). If, on the basis of any Annual Expense Statement, Tenant owes an
amount that is less than the estimated payments previously made by Tenant for
the applicable Fiscal Year, Landlord, at its election, shall either promptly
refund the amount of the overpayment to Tenant or, if this Lease is still in
effect, credit such excess against Tenant’s subsequent obligations to pay
Capital Expense Rent. If, on the basis of any Annual Expense Statement, Tenant
owes an amount that is more than the estimated payments previously made by
Tenant for the applicable Fiscal Year, Tenant shall pay the deficiency to
Landlord within twenty (20) days after Landlord’s delivery of such Annual
Expense Statement to Tenant. The obligations of Landlord and Tenant under this
Section to promptly refund any overpayment or pay any deficiency, as
appropriate, shall survive the expiration or earlier termination of this Lease.

 

2.3 Calculation and Adjustment of Capital Expense Rent.

 

(a) If the Project contains more than one building, then the Amortized Capital
Expenditures shall include (1) all Amortized Capital Expenditures fairly
allocable to the Building, and (2) a proportionate share (based on the gross
rentable area of the Building as a percentage of the gross rentable area of all
of the buildings in the Project) of all Amortized Capital Expenditures which
relate to the Project in general and are not fairly allocable to any one
building in the Project.

 

(b) Amortized Capital Expenditures shall not include: (i) costs of installing
leasehold improvements for tenants or occupants or prospective tenants or
occupants of the Project; (ii) any cost or expenditure for which Landlord is
reimbursed, by insurance proceeds or otherwise, except by Capital Expense Rent;
(iii) the cost of capital expenditures to correct violations of Governmental
Requirements existing in the Building as of the date of this Lease, as such
Governmental Requirements are interpreted by applicable governmental or

 

3



--------------------------------------------------------------------------------

quasi-governmental authority(ies) as of the date of this Lease (it being
understood that all other capital expenditures to bring the Building into
compliance with Governmental Requirements shall be included in Amortized Capital
Expenditures, except for compliance costs that are the responsibility of Tenant
pursuant to Sections 7.1 and 7.2 below); and (iv) the cost of capital
expenditures for non-standard equipment provided to any other tenant of the
Building which is not also available to Tenant.

 

2.4 Personal Property Taxes. Notwithstanding anything to the contrary set forth
in this Lease, Tenant shall reimburse Landlord upon demand for any and all taxes
payable by Landlord (other than net income taxes) whether or not now customary
or within the contemplation of the parties hereto that are imposed upon,
measured by or reasonably attributable to the cost or value of Tenant’s
equipment, furniture, trade fixtures and other personal property located in the
Premises.

 

2.5 Fiscal Year. “Fiscal Year” means each calendar year during which any portion
of the Term occurs (e.g., the first Fiscal Year shall be the calendar year
during which the Commencement Date occurs).

 

2.6 Computation of Base Rent and Rent Adjustments.

 

(a) Prorations. If (i) the Commencement Date is a date other than January 1,
(ii) the Termination Date is a date other than December 31, (iii) this Lease
terminates early, or (iv) the size of the Premises increases or decreases, then
in each such event, the Base Rent and the Capital Expense Rent shall be
equitably adjusted to reflect such event on a basis determined by Landlord to be
consistent with the principles underlying the provisions of this Section 2.

 

(b) Interest Rate. Any sum due from Tenant to Landlord not paid when due shall
bear interest from the date due until paid at the lesser of twelve percent (12%)
per annum or the maximum rate permitted by law (the “Interest Rate”).

 

(c) Rent Adjustments. The square footage of the Premises and the Building set
forth in the Schedule are deemed to be the actual square footage thereof,
provided that the rentable square footage of the Premises and the Building may
subsequently change after the date of this Lease commensurate with any
modifications to the Building by Landlord, in which event Tenant’s Proportionate
Share shall change accordingly.

 

(d) Books and Records. Landlord shall maintain books and records reflecting the
Amortized Capital Expenditures in accordance with sound accounting and
management practices. Tenant and a certified public accountant employed by a
certified public accounting firm and working on a non-contingency fee basis
shall have the right to inspect Landlord’s records at Landlord’s applicable
local office or other location designated by Landlord upon at least seventy-two
(72) hours’ prior notice during normal business hours during the ninety (90)
days following Landlord’s delivery of the Annual Expense Statement to Tenant.
The results of any such inspection shall be kept strictly confidential by Tenant
and its agents, and Tenant and its certified public accountant must agree, in
their contract for such services, to such confidentiality restrictions and shall
specifically agree that the results shall not be made available

 

4



--------------------------------------------------------------------------------

to any other tenant of the Project (and in connection with the foregoing, prior
to exercising its rights hereunder, Tenant and its agents shall sign a
confidentiality agreement acceptable to Landlord). Unless Tenant sends to
Landlord any written exception to an Annual Expense Statement within said ninety
(90) day period, such Annual Expense Statement shall be deemed final and
accepted by Tenant and Tenant waives any other rights pursuant to applicable law
to inspect Landlord’s books and records and/or to contest the amount of Capital
Expense Rent due hereunder. Tenant shall pay the amount shown on any Annual
Expense Statement in the manner prescribed in this Lease, whether or not Tenant
takes any such written exception, without any prejudice to such exception. If
Tenant makes a timely exception, Landlord shall cause an independent certified
public accountant to issue a final and conclusive resolution of Tenant’s
exception. Tenant shall pay the cost of such certification unless Landlord’s
original determination of annual Amortized Capital Expenditures overstated the
amounts thereof, in the aggregate, by more than five percent (5%).

 

(e) Miscellaneous. So long as Tenant is in default of any obligation under this
Lease, Tenant shall not be entitled to any refund of any amount from Landlord.
If this Lease is terminated for any reason prior to the annual determination of
Capital Expense Rent, either party shall pay the full amount due to the other
within fifteen (15) days after Landlord’s notice to Tenant of the amount when it
is determined. Landlord may commingle any payments made with respect to Capital
Expense Rent, without payment of interest.

 

2.7 Additional Rent Upon Default by Tenant. Landlord and Tenant acknowledge that
to induce Tenant to enter into this Lease, and in consideration of Tenant’s
agreement to perform all of the terms, covenants and conditions to be performed
by Tenant under this Lease, as and when performance is due during the Term,
Landlord has incurred (or will incur) significant costs, including, without
limitation, the following: (a) payment of the Construction Allowance (as
described in Exhibit C), (b) commissions to Landlord’s and/or Tenant’s real
estate broker, (c) attorneys’ fees and related costs incurred and/or paid by
Landlord in connection with the negotiation and preparation of this Lease,
and/or (d) the rent abatement granted to Tenant prior to the Rent Commencement
Date (collectively, the “Inducements”). Landlord and Tenant further acknowledge
that Landlord would not have granted the Inducements to Tenant but for Tenant’s
agreement to perform all of the terms, covenants, conditions and agreements to
be performed by it under this Lease for the entire Term, and that Landlord’s
agreement to incur such expenditures and grant such concessions is, and shall
remain, conditioned upon Tenant’s faithful performance of all of the terms,
covenants, conditions and agreements to be performed by Tenant under this Lease
for the entire Term. Accordingly, if an Event of Default by Tenant shall occur
hereunder, Landlord shall be relieved of any unfulfilled obligation to grant
Inducements hereunder, or to incur further expenses in connection therewith, and
Tenant shall pay, as liquidated damages for Landlord’s granting the Inducements
and not as a penalty, within ten (10) days after the occurrence of the Event of
Default, as Additional Rent, the amount of those Inducements incurred or granted
prior to the date of the Event of Default the “Pre-Default Inducements”).
Landlord may or, at Tenant’s request, shall, after the occurrence of an Event of
Default, forward a statement to Tenant setting forth the amount of the
Pre-Default Inducements, but the failure to deliver such a statement shall not
be or be deemed to be a waiver of the right to collect the Pre-Default
Inducements or to extend the date upon which such amount shall be due and
payable. Notwithstanding the foregoing, Landlord agrees that it will seek to
enforce its right to recover Pre-Default Inducements only in connection with a
bankruptcy of Tenant where this Lease is rejected or deemed rejected under
Section 362 of the Bankruptcy Code.

 

5



--------------------------------------------------------------------------------

3. PREPARATION AND CONDITION OF PREMISES; TENANT’S POSSESSION; REPAIRS AND
MAINTENANCE.

 

3.1 Condition of Premises. Landlord is leasing the Premises to Tenant “as is”,
without any obligation to alter, remodel, improve, repair or decorate any part
of the Premises and without any express or implied representations or warranties
of any kind, including, without limitation, any representation or warranty
regarding the condition of the Premises, the Building or the Project or the
suitability of any of the foregoing for the conduct of Tenant’s business, except
that Landlord shall deliver the Building Systems serving the Premises in good
working condition (and with the roof of the Building in watertight condition).
If it is determined that the Building Systems serving the Premises were not in
good working condition, or that the roof of the Building was not in watertight
condition, as of the Commencement Date, Landlord shall not be liable to Tenant
for any damages, but as Tenant’s sole remedy, Landlord, at no cost to Tenant,
shall perform such work or take such other action as may be necessary to place
the Building Systems in good working condition and place the roof of the
Building in watertight condition. In addition, Landlord, at no cost to Tenant,
shall repair (a) any defect in the Building Systems of which Tenant gives
Landlord written notice within six (6) months after the Commencement Date, and
(b) any defect in the roof of the Building that renders the roof not watertight
of which Tenant gives Landlord written notice within six (6) months after the
Commencement Date. Tenant shall cause the Tenant Improvements to be completed in
accordance with the Tenant Improvement Agreement attached as Exhibit C. Tenant
agrees and acknowledges that the Commencement Date shall not be delayed as a
result of any delays which may occur in the completion of any improvements to
the interior of the Premises.

 

3.2 Tenant’s Possession. Tenant’s taking possession of any portion of the
Premises shall be conclusive evidence that the Premises were in good order,
repair and condition.

 

3.3 Repairs and Maintenance.

 

(a) Tenant’s Obligations.

 

(i) Except to the extent of Landlord’s express obligation under Section 3.3(b)
below, Tenant shall, throughout the Term at its sole cost and expense, (1) keep
and maintain the Premises in good order and condition, and repair and replace
every part thereof (“Tenant’s Repair Obligations”), including, without
limitation, the following: (A) glass, windows, window frames, window casements
(including the repairing, resealing, cleaning and replacing of both interior and
exterior windows) and skylights; (B) interior and exterior doors, door frames
and door closers; (C) interior lighting (including, without limitation, light
bulbs and ballasts); (D) the Building Systems (as defined in Section 3.3(b)
below), or portions of the Building Systems, that exclusively serve the
Premises, including, without limitation, any specialty or supplemental Building
Systems installed by or for Tenant and all heating, ventilating and air
conditioning (“HVAC”) systems and equipment and all electrical facilities and
equipment, including lighting fixtures, lamps, fans and any exhaust equipment
and systems, electrical motors and all other appliances and equipment of every
kind and nature located in,

 

6



--------------------------------------------------------------------------------

upon or about the Premises; (E) all communications systems serving the Premises;
(F) all of Tenant’s security systems in or about or serving the Premises; (G)
Tenant’s signage; and (H) interior demising walls and partitions (including
painting and wallcoverings), equipment, floors, and any roll-up doors, ramps and
dock equipment, (2) furnish all expendables, including light bulbs, paper goods
and soaps, used in the Premises, and (3) to the extent that Landlord notifies
Tenant in writing of its intention to no longer arrange for such monitoring,
cause the fire alarm systems serving the Premises to be monitored by a
monitoring or protective services firm approved by Landlord in writing.

 

(ii) Tenant shall also be responsible for all pest control within the Premises,
and for all trash removal and disposal from the Premises. With respect to any
HVAC systems and equipment exclusively serving the Premises, Tenant shall obtain
HVAC systems preventive maintenance contracts with bimonthly or monthly service
in accordance with manufacturer recommendations, which shall be subject to the
reasonable prior written approval of Landlord and paid for by Tenant, and which
shall provide for and include replacement of filters, oiling and lubricating of
machinery, parts replacement, adjustment of drive belts, oil changes and other
preventive maintenance, including annual maintenance of duct work, interior unit
drains and caulking of sheet metal, and recaulking of jacks and vents on an
annual basis. Tenant shall have the benefit of all warranties available to
Landlord regarding the HVAC systems and equipment.

 

(iii) Tenant’s repair, maintenance and replacement obligations shall be
performed under the supervision and subject to the prior approval of Landlord,
and within any reasonable period of time specified by Landlord; provided,
however, that (1) with respect to the Building Systems that exclusively serve
the Premises, Landlord may elect to perform all or some of the foregoing
maintenance, repairs and replacement itself, at Tenant’s expense, and (2) if
Tenant fails to perform Tenant’s Repair Obligations, Landlord may immediately
perform any such work at Tenant’s expense. Tenant shall pay to Landlord all
costs and expenses incurred by Landlord and required to be paid by Tenant under
this Section 3.3(a) within ten (10) days after receipt of an invoice therefor.

 

(b) Landlord’s Obligations.

 

(i) Subject to the provisions of Sections 3.1(a), 9 and 10 hereof, and further
subject to Tenant’s obligation under Section 2 above to reimburse Landlord, in
the form of Additional Rent, for Tenant’s Proportionate Share of any capital
expenditures incurred by Landlord in connection with the following, Landlord
shall maintain, repair and replace the following items (“Landlord’s Repair
Obligations”): (1) the non-structural portions of the roof of the Building,
including the roof coverings (provided that Tenant installs no additional air
conditioning or other equipment on the roof that damages the roof coverings, in
which event Tenant shall pay all costs resulting from the presence of such
additional equipment); (2) the HVAC, plumbing, sewer, drainage, electrical, fire
protection, elevator, escalator, life safety and security systems and equipment
and other mechanical, electrical and communications systems and equipment
(collectively, the “Building Systems”) serving the Premises, the Building and/or
the Project, excluding any specialty or supplemental Building Systems installed
by or for Tenant and also excluding the Building Systems (or portions of the
Building Systems) that exclusively serve the Premises; and (3) the parking areas
of the Project, pavement, landscaping, sprinkler

 

7



--------------------------------------------------------------------------------

systems, sidewalks, driveways, curbs, and lighting systems in the common areas
of the Project. Landlord’s Repair Obligations also includes the routine repair
and maintenance of the load bearing and exterior walls of the Building,
including, without limitation, any painting, sealing, patching and waterproofing
of such walls.

 

(ii) Subject to the provisions of Sections 3.1(a), 9 and 10 hereof, Landlord, at
its own cost and expense, agrees to repair and maintain the structural portions
of the roof (specifically excluding the roof coverings), the foundation, the
footings, the floor slab, and the load bearing walls and exterior walls of the
Building (excluding any glass and any routine maintenance, including, without
limitation, any painting, sealing, patching and waterproofing of such walls);
provided, however, that subject to the provisions of Section 8.6 below, any
damage arising from the acts of Tenant or any Tenant Parties (as defined in
Section 8.2(a) below) shall be repaired by Landlord at Tenant’s sole expense,
and Tenant shall pay to Landlord all costs and expenses of any such repair
within ten (10) days after receipt of an invoice therefor. Landlord may, but
shall not be required to, enter the Premises at all reasonable times to make
such repairs, alterations, improvements or additions to the Premises or to the
Building or to any equipment located in the Building as Landlord shall desire or
deem necessary or as Landlord may be required to do by governmental or
quasi-governmental authority or court order or decree; provided, however, that,
in connection with Landlord’s entry into the Premises, Landlord shall provide
Tenant with notice reasonable under the circumstances. The cost of any repairs
made by Landlord on account of Tenant’s default, or on account of the misuse or
neglect by Tenant or any Tenant Parties anywhere in the Project, shall
constitute Additional Rent payable by Tenant within ten (10) days after receipt
of an invoice therefor. As a condition precedent to all of Landlord’s repair and
maintenance obligations under this Lease, Tenant must have notified Landlord of
the need of such repairs or maintenance.

 

(iii) Tenant hereby waives any and all rights under and benefits of subsection 1
of Section 1932 and Sections 1941 and 1942 of the California Civil Code and any
similar or successor law, statute or ordinance now or hereafter in effect
regarding Tenant’s right to make repairs and deduct the cost of such repairs
from the Rent due under this Lease.

 

4. SERVICES AND UTILITIES. Tenant shall promptly pay, as the same become due,
all charges for water, gas, electricity, telephone, sewer service, waste pick-up
and any other utilities, materials and services furnished directly to or used by
Tenant on or about the Premises during the Term, including, without limitation,
(a) meter, use and/or connection fees, hook-up fees, or standby fees, and (b)
penalties for discontinued interrupted service. If any utility service is not
separately metered to the Premises, then Tenant shall pay its pro rata share of
the cost of such utility service with all others served by the service not
separately metered. However, (i) if Landlord reasonably determines that Tenant
is using a disproportionate amount of any utility service (whether or not
separately metered), then Landlord, at its election, may (1) periodically charge
Tenant, as Additional Rent, a sum equal to Landlord’s reasonable estimate of the
cost of Tenant’s excess use of such utility service, and/or (2) install, at
Tenant’s expense, a separate meter to measure the utility service supplied to
the Premises, and (ii) if Landlord reasonably determines that Tenant is using a
disproportionate share of the electrical capacity available for the Building or
Project (i.e., electrical usage in excess of that which would typically be used
for general office purposes), then, in addition to the foregoing, Landlord may
install, at Tenant’s expense, additional equipment to increase the electrical
capacity for the Building or Project to

 

8



--------------------------------------------------------------------------------

offset excess electrical usage by Tenant. Any interruption or cessation of
utilities resulting from any causes, including any entry for repairs pursuant to
this Lease, and any renovation, redecoration or rehabilitation of any area of
the Project, shall not render Landlord liable for damages to either person or
property or for interruption or loss to Tenant’s business, nor be construed as
an eviction of Tenant, nor work an abatement of any portion of Rent, nor relieve
Tenant from fulfillment of any covenant or agreement hereof.

 

5. ALTERATIONS AND REPAIRS.

 

5.1 Landlord’s Consent and Conditions.

 

(a) Except for Minor Alterations (as defined below), Tenant shall not make any
improvements or alterations to the Premises (the “Alterations”) without in each
instance submitting plans and specifications for the Alterations to Landlord and
obtaining Landlord’s prior written consent. Tenant shall pay Landlord’s standard
charge (or, if Landlord does not have a standard charge, then Landlord’s actual
costs incurred) for review of all of the plans and all other items submitted by
Tenant. Landlord will be deemed to be acting reasonably in withholding its
consent for any Alterations which (i) impacts the base structural components or
the Building Systems, (ii) impacts any other tenant’s premises, (iii) is visible
from outside the Premises, or (iv) would utilize building materials or equipment
which are inconsistent with Landlord’s standard building materials and equipment
for the Building.

 

(b) Landlord’s approval shall not be required for Alterations on the interior of
the Premises costing less than Ten Thousand Dollars ($10,000.00) per project
(“Minor Alterations”), provided that (i) Landlord would not have the right to
reasonably withhold consent to the Alterations pursuant to clauses (i) through
(iv) of Section 5.1(a) above; and (ii) Tenant provides Landlord with written
notice of such Minor Alteration, which shall include a copy of any governmental
permits required to complete such Minor Alteration, prior to commencing
construction of such Minor Alteration.

 

(c) Tenant shall pay for the cost of all Alterations, including the cost of any
and all approvals, permits, fees and other charges which may be required as a
condition of performing such Alterations.

 

(d) The following requirements shall apply to all Alterations:

 

(i) At least seven (7) days before beginning any Alterations, Tenant shall
furnish to Landlord (1) written notice of the expected commencement date of the
Alterations to permit Landlord to post and record a notice of nonresponsibility,
(2) building permits, (3) certificates of insurance satisfactory to Landlord,
and, (4) at Landlord’s request with respect to Alterations in excess of
Twenty-Five Thousand Dollars ($25,000.00), security for payment of all costs.

 

(ii) Tenant shall not take any action which would violate Landlord’s labor
contracts or which would cause a work stoppage, picketing, labor disruption or
dispute, or interfere with Landlord’s or any other tenant’s or occupant’s
business or with the rights and privileges of any person lawfully in the
Building (“Labor Disturbance”). Tenant shall take the actions necessary to
resolve any Labor Disturbance, and shall have pickets removed and,

 

9



--------------------------------------------------------------------------------

at the request of Landlord, immediately terminate any work in the Premises that
gave rise to the Labor Disturbance, until Landlord gives its written consent for
the work to resume. Tenant shall have no claim for damages against Landlord or
any of the Landlord Parties as a result of the above actions.

 

(iii) The Alterations shall be performed in a good and workmanlike manner,
meeting the standard for construction and quality of materials in the Building,
and shall comply with all insurance requirements and all applicable laws,
ordinances, regulations or requirements of the United States of America, the
State of California, or the ordinances, regulations or requirements of the local
municipal or county governing body or other lawful authorities having
jurisdiction over the Project, including, without limitation, any such laws,
ordinances, regulations or requirements relating to hazardous materials or
substances, as those terms are defined by applicable laws now or hereafter in
effect (collectively, “Governmental Requirements”).

 

(iv) Tenant shall perform all Alterations so as to minimize or prevent
disruption to other tenants, and Tenant shall comply with all reasonable
requests of Landlord in response to complaints from other tenants.

 

(v) Tenant shall perform all Alterations in compliance with any “Policies, Rules
and Procedures for Construction Projects” which may be in effect at the time the
Alterations is performed.

 

(vi) All Alterations shall be performed only by contractors or mechanics
approved by Landlord, which approval shall not be unreasonably withheld,
conditioned or delayed; provided, however, that (1) Landlord may, in its sole
discretion, specify engineers, general contractors, subcontractors, and
architects to perform work affecting the Building Systems; and (2) if Landlord
consents to any Alterations that requires work to be performed outside the
Premises, Landlord may elect to perform such work at Tenant’s expense.

 

(vii) Tenant shall permit Landlord to supervise all Alterations, including,
without limitation, the right (but not an obligation) to inspect the
construction work during the progress thereof, and to require corrections of
faulty construction or any material deviation from the plans for such
Alterations as approved by Landlord; provided, however, that no such inspection
shall be deemed to create any liability on the part of Landlord, or constitute a
representation by Landlord or any person hired to perform such inspection that
the work so inspected conforms with such plans or complies with any Governmental
Requirements, and no such inspection shall give rise to a waiver of, or estoppel
with respect to, Landlord’s continuing right at any time or from time to time to
require the correction of any faulty work or any material deviation from such
plans.

 

(viii) Landlord may charge a supervisory fee not to exceed five percent (5%) of
labor, material, and all other costs of the Alterations to compensate Landlord
for its review of plans and its management and supervision of the progress of
the work.

 

(ix) Upon completion, Tenant shall furnish Landlord with contractor’s affidavits
and full and final statutory waivers of liens, as-built plans and

 

10



--------------------------------------------------------------------------------

specifications, and receipted bills covering all labor and materials, and all
other close-out documentation related to the Alterations, including any other
information required under any “Policies, Rules and Procedures for Construction
Projects” which may be in effect at the time.

 

5.2 No Liens. Tenant has no authority to cause or permit any lien or encumbrance
of any kind to affect Landlord’s interest in the Project; any such lien or
encumbrance shall attach to Tenant’s interest only. If any mechanic’s lien shall
be filed or claim of lien made for work or materials furnished to Tenant, then
Tenant shall at its expense within ten (10) days thereafter either discharge or
contest the lien or claim. If Tenant contests the lien or claim, then Tenant
shall (a) within such ten (10) day period, provide Landlord adequate security
for the lien or claim, (b) contest the lien or claim in good faith by
appropriate proceedings that operate to stay its enforcement, and (c) pay
promptly any final adverse judgment entered in any such proceeding. If Tenant
does not comply with these requirements, Landlord may discharge the lien or
claim, and the amount paid, as well as attorney’s fees and other expenses
incurred by Landlord, shall constitute Additional Rent payable by Tenant on
demand.

 

5.3 Ownership of Improvements. All Alterations as defined in this Section 5,
partitions, hardware, equipment, machinery and all other improvements and all
fixtures, except trade fixtures, constructed in the Premises by either Landlord
or Tenant, (a) shall become Landlord’s property upon installation without
compensation to Tenant, unless Landlord consents otherwise in writing, and (b)
shall, at Landlord’s option, either (a) be surrendered to Landlord with the
Premises at the termination of this Lease or of Tenant’s right to possession, or
(b) be removed in accordance with Section 14 below (unless Landlord at the time
it gives its consent to the performance of such construction expressly waives in
writing the right to require such removal).

 

6. USE OF PREMISES.

 

6.1 Limitation on Use. Tenant shall use the Premises only for the Permitted Use
stated in the Schedule and Tenant shall not use or permit the Premises or the
Project to be used for any other purpose or purposes whatsoever without the
prior written consent of Landlord, which may be withheld in Landlord’s sole
discretion. Tenant shall not allow any use of the Premises which will negatively
affect the cost of coverage of Landlord’s insurance on the Project. Tenant shall
not allow any inflammable or explosive liquids or materials to be kept on the
Premises. Tenant shall not allow any use of the Premises which would cause the
value or utility of any part of the Premises to diminish or would interfere with
any other tenant or with the operation of the Project by Landlord. Tenant shall
not permit any nuisance or waste to occur in, on, or about the Project, or allow
any offensive noise or odor in or around the Project. At the end of each
business day, or more frequently if necessary, Tenant shall deposit all garbage
and other trash (excluding any inflammable, explosive and/or hazardous
materials) in trash bins or containers approved by Landlord in locations
designated by Landlord from time to time. If any governmental authority shall
deem the Premises to be a “place of public accommodation” under the Americans
with Disabilities Act (“ADA”) or any other comparable law as a result of
Tenant’s use, Tenant shall either modify its use to cause such authority to
rescind its designation or be responsible for any alterations, structural or
otherwise, required to be made to the Building or the Premises under such laws.

 

11



--------------------------------------------------------------------------------

6.2 Signs. Tenant shall not place on any portion of the Premises any sign,
placard, lettering, banner, displays, graphic, decor or other advertising or
communicative material which is visible from the exterior of the Premises
without Landlord’s prior written approval. Any approved signs shall strictly
conform to all Governmental Requirements, any CC&R’s recorded against the
Project, and Landlord’s signage standards in effect at the time, and shall be
installed and removed at Tenant’s expense. Tenant, at its sole expense, shall
maintain such signs in good condition and repair during the Term. Prior to the
expiration or earlier termination of this Lease, Tenant at its sole cost shall
remove all of its exterior signage and repair any and all damage caused to the
Building and/or Project (including and fading or discoloration) by such signs
and/or the removal of such signs from the Building and/or Project. Landlord
shall install the Building standard sign containing Tenant’s name at the
entrance to the Premises and include Tenant’s name in the monument serving the
Building.

 

6.3 Parking. Tenant shall have the non-exclusive right to park in the Project’s
parking facilities in common with other tenants of the Project upon terms and
conditions, as may from time to time be established by Landlord. Tenant agrees
not to overburden the parking facilities (i.e., use more than the number of
unassigned parking stalls indicated on the Schedule) and agrees to cooperate
with Landlord and other tenants in the Project in the use of the parking
facilities. Landlord reserves the right in its discretion to determine whether
the parking facilities are becoming crowded and to allocate and assign parking
passes among Tenant and the other tenants in the Project. Tenant’s use of the
parking facilities shall be at no charge, provided that Landlord shall have the
right to charge Tenant the portion that Landlord deems allocable to Tenant of
any charges (e.g., fees or taxes) imposed by the Regional Air Quality Control
Board or other governmental or quasi-governmental agency in connection with the
parking facilities (e.g., in connection with operation or use of the parking
facilities). Landlord shall not be liable to Tenant, nor shall this Lease be
affected, if any parking is impaired by (or if any parking charges are imposed
as a result of) any moratorium, initiative, referendum, law, ordinance,
regulation or order passed, issued or made by any governmental or
quasi-governmental body. Tenant’s continued right to use the parking spaces is
conditioned upon Tenant abiding by all rules and regulations which are
prescribed from time to time for the orderly operation and use of the parking
facility where the parking passes are located, including any sticker or other
identification system established by Landlord, Tenant’s cooperation in seeing
that Tenant’s employees and visitors also comply with such rules and regulations
and Tenant not being in default under this Lease. Landlord specifically reserves
the right (with notice to Tenant reasonable under the circumstances) to change
the size, configuration, design, layout and all other aspects of the Project
parking facility at any time, and Tenant acknowledges and agrees that Landlord
may, without incurring any liability to Tenant and without any abatement of Rent
under this Lease, from time to time, close-off or restrict access to the Project
parking facility for purposes of permitting or facilitating any such
construction, alteration or improvements. Landlord may delegate its
responsibilities hereunder to a parking operator in which case such parking
operator shall have all the rights of control attributed hereby to the Landlord.
Tenant’s rights to parking pursuant to this Section 6.3 are provided to Tenant
solely for use by Tenant’s own personnel and such rights may not be transferred,
assigned, subleased or otherwise alienated by Tenant without Landlord’s prior
approval.

 

6.4 Prohibition Against Use of Roof and Structure of Building. Tenant shall be
prohibited from using all or any portion of the roof of the Building or any
portion of the

 

12



--------------------------------------------------------------------------------

structure of the Building during the Term of this Lease (or any extensions
thereof) for any purposes (including without limitation for the installation,
maintenance and repair of a satellite dish and/or other telecommunications
equipment), without Landlord’s prior written consent, which Landlord may
withhold in its sole and absolute discretion. Notwithstanding the foregoing, (a)
Landlord shall grant Tenant with reasonable access to the roof of the Building
as may be reasonably necessary to allow Tenant to perform its HVAC and other
maintenance obligations hereunder, provided that such access shall be subject to
any reasonable rules and restrictions that Landlord may impose from time to
time, and (b) Tenant may, subject to Landlord’s reasonable prior written
consent, use the roof for the installation of a non-revenue producing satellite
dish or similar equipment to service Tenant’s business in the Premises. If
Tenant wishes to install any such equipment, Tenant shall submit to Landlord,
with any request for consent of any rooftop equipment, plans and specifications
therefor, which must include, without limitation, the design, size and features
of the rooftop equipment and mounting structure, floor and power load
requirements, cabling installations, the means of affixing or mounting the
rooftop equipment, and the means of connecting the rooftop equipment to the
Building’s electrical system and to the Premises. Tenant acknowledges and agrees
that, if Landlord consents to Tenant’s use of any portion of the roof of the
Building, such use shall be non-exclusive and subject to Landlord’s approval of
location, plans and installation pursuant to Section 5 of this Lease and such
rules and regulations as Landlord may prescribe, including, without limitation,
with regard to (i) the location, size, type and methods of installation of the
proposed rooftop equipment, (ii) requirements to prevent electrical,
electromagnetic, radio frequency or other interference with other
telecommunication equipment on or about the Building, (iii) rooftop space
availability, (iv) restrictions on penetration of the roof surface, (v) rooftop
access rights, and (vi) removal requirements upon the expiration or earlier
termination of this Lease. Landlord has made no representations or promise as to
the suitability or effectiveness of any part of the roof for the use of any such
equipment, or as to any Governmental Requirements applicable to the use of any
such equipment. Nothing herein shall limit or restrict Landlord’s rights under
Section 11.13, or require Landlord to obtain Tenant’s consent prior to
exercising such rights.

 

7. GOVERNMENTAL REQUIREMENTS AND BUILDING RULES.

 

7.1 Compliance in Premises.

 

(a) Landlord’s Responsibilities. As of the Commencement Date, the Premises and
the Building shall comply in all material respects with Governmental
Requirements (as interpreted by applicable governmental or quasi-governmental
authorities as of the Commencement Date), without regard to any specific use of
the Premises by Tenant. If Landlord or Tenant receives written notice from any
governmental or quasi-governmental authority that any portion of the Premises or
the Building violated Governmental Requirements as of the Commencement Date,
Landlord shall not be liable to Tenant for any damages, but Landlord, at no cost
to Tenant, shall, as Tenant’s sole remedy, perform such work or take such other
action as may be necessary to cure such violation, but only to the extent that
Landlord’s failure to perform such work or take such other action would prohibit
the issuance of a certificate of occupancy for the Premises or would otherwise
materially and adversely affect Tenant’s use or occupancy of the Premises.
Notwithstanding the foregoing, (i) Landlord shall have the right to contest any
alleged violation in good faith, including, without limitation, the right to
apply for and obtain a variance or waiver or deferment of compliance, the right
to assert any and all

 

13



--------------------------------------------------------------------------------

defenses allowed by law, the right to rely upon a grandfathered right in order
to achieve compliance with Governmental Requirements, and the right to appeal
any decisions, judgments or rulings to the fullest extent permitted by law, and
Landlord’s obligation to perform work or take such other action to cure a
violation under this Section 7.1(a) shall apply after the exhaustion of any and
all rights to appeal or contest; and (ii) issuance of a temporary or final
certificate of occupancy with respect to the Tenant Improvements (or if such
certificates are not customarily issued for such work by the local governmental
authority, then the final inspection and sign-off on the job card for such work
by the building inspectors(s)), shall conclusively establish the compliance of
the Premises and the Building with Governmental Requirements.

 

(b) Tenant’s Responsibilities. Tenant shall, at its sole cost and expense, (1)
comply with all Governmental Requirements; with any occupancy certificate issued
for the Premises; and with the provisions of all recorded documents affecting
the Premises, insofar as any thereof relates to or affects the condition, use or
occupancy of the Premises; and (2) take all proper and necessary action to cause
the Premises, including any repairs, replacements, alterations and improvements
thereto, to be maintained, constructed, used and occupied in compliance with
applicable Governmental Requirements, including any applicable code and ADA
requirements, whether or not such requirements are based on Tenant’s use of the
Premises, and further to assume all responsibility to ensure that the Premises
continues to comply with all Governmental Requirements, including applicable
code and ADA requirements, throughout the Term. Tenant shall be responsible, at
its sole cost and expense, to make all alterations to the Premises as are
required to comply with the governmental rules, regulations, requirements or
standards described in this Section 7.1. The judgment of any court of competent
jurisdiction or the admission of Tenant in any judicial action, regardless of
whether Landlord is a party thereto, that Tenant has violated any of said
governmental measures, shall be conclusive of that fact as between Landlord and
Tenant.

 

7.2 Compliance in Common Areas. Subject to reimbursement as an Amortized Capital
Expenditure as provided in Section 2 above, Landlord shall perform any work
required under any applicable Governmental Requirements, including the ADA, to
be performed in the common areas of the Project, except that Tenant shall be
solely responsible for all such compliance work which is required as a result of
Tenant’s use or activities or which relate to the initial Tenant Improvements or
Tenant’s proposed alterations or repairs. With respect to any code compliance
work required outside the Premises for which Tenant is responsible hereunder,
Landlord shall have the right to perform such work, or require that Tenant
perform such work with contractors, subcontractors, engineers and architects
approved by Landlord; and if Landlord elects to perform such work outside the
Premises, Tenant shall reimburse Landlord for the cost of such work within ten
(10) days following receipt of invoices therefor. Except as expressly set forth
in this Lease, Landlord makes no representations or warranties regarding whether
the Project or the Premises complies with applicable Governmental Requirements
as of the date of this Lease.

 

7.3 Rules and Regulations. Tenant shall also comply with all reasonable rules
for the Project which may be established and amended from time to time by
Landlord. The present rules and regulations are contained in Exhibit B. Failure
by another tenant to comply with the rules or failure by Landlord to enforce
them shall not relieve Tenant of its obligation to comply with the rules or make
Landlord responsible to Tenant in any way. Landlord shall use reasonable efforts
to apply the rules and regulations uniformly with respect to Tenant and any

 

14



--------------------------------------------------------------------------------

other tenants in the Project under leases containing rules and regulations
similar to this Lease. If Tenant performs alterations or repairs, Tenant shall
comply with the provisions of Section 5 of this Lease.

 

8. WAIVER OF CLAIMS; INDEMNIFICATION; INSURANCE.

 

8.1 Waiver of Claims. Neither Landlord nor the other Landlord Parties (as
defined below) shall be liable to Tenant or to any Tenant Parties (as defined
below), and Tenant waives all claims against Landlord and such other Landlord
Parties, for any injury to or death of any person or for loss of use of or
damage to or destruction of property in or about the Premises or Project by or
from any cause whatsoever, including without limitation, earthquake or earth
movement, gas, fire, oil, electricity or leakage from the roof, walls, basement
or other portion of the Premises or Project, except only, with respect to any
Landlord Party, to the extent such injury, death or damage is caused by the
gross negligence or willful misconduct of such Landlord Party or except to the
extent such limitation on liability is prohibited by law. The provisions of this
Section 8.1 shall survive the expiration or earlier termination of this Lease
until all claims within the scope of this Section 8.1 are fully, finally, and
absolutely barred by the applicable statutes of limitations.

 

8.2 Indemnification.

 

(a) Subject to the waiver of subrogation set forth in Section 8.6 below, Tenant
shall indemnify, protect, defend (by counsel reasonably satisfactory to
Landlord) and hold harmless Landlord and its officers, directors, employees and
agents (each, a “Landlord Party” and collectively, the “Landlord Parties”), and
each of them, against any and all obligations, losses, claims, actions
(including remedial or enforcement actions of any kind and administrative or
judicial proceedings, suits, orders or judgments), causes of action,
liabilities, penalties, damages (including consequential and punitive damages),
costs and expenses (including reasonable attorneys’ and consultants’ fees and
expenses) (collectively, “Claims”) arising from any of the following, including,
but not limited to, Claims brought by or on behalf of employees of Tenant, with
respect to which Tenant waives, for the benefit of the Landlord Parties, any
immunity to which Tenant may be entitled under any worker’s compensation laws:
(i) any cause in, on or about the Premises, (ii) any act or omission or
negligence of Tenant or any person or entity claiming by or through Tenant
(including any assignee or subtenant), or any of their respective members,
partners, employees, contractors, agents, customers, visitors, licensees or
other persons in or about the Project by reason of Tenant’s occupancy of the
Premises (each a “Tenant Party” and, collectively, “Tenant Parties”), or (iii)
Tenant’s breach of its obligations under this Lease, either prior to, during, or
after the expiration of the Lease Term (including, without limitation, Tenant’s
failure to surrender the Premises in accordance with Section 14 below);
provided, however, that, with respect to any Landlord Party, Tenant’s
obligations under this Section shall be inapplicable if such Claims arise from
the sole active negligence or willful misconduct of such Landlord Party and are
not covered by the insurance required to be carried by Tenant hereunder, or to
the extent such obligations are prohibited by applicable law.

 

(b) Tenant’s duty to defend Landlord and the other Landlord Parties under this
Section 8.2 is separate and independent of Tenant’s duty to indemnify the
Landlord Parties. The duty to defend includes claims for which the Landlord
Parties may be liable without

 

15



--------------------------------------------------------------------------------

fault or strictly liable. The duty to defend applies regardless of whether the
issues of negligence, liability, fault, default, or other obligation on the part
of Tenant Parties have been determined. The duty to defend applies immediately,
regardless of whether any Landlord Parties have paid any sums or incurred any
detriment arising out of or relating (directly or indirectly) to any Claims. The
parties expressly intend that Landlord Parties shall be entitled to obtain
summary adjudication or summary judgment regarding Tenant’s duty to defend the
Landlord Parties at any stage of any claim or suit within the scope of this
Section.

 

(c) Subject to the waivers of liability and subrogation set forth in Sections
8.1 and 8.6, respectively, Landlord shall indemnify and hold harmless Tenant,
its officers, agents and employees from and against all Claims to the extent
arising from the gross negligence or willful misconduct of Landlord, its
employees, agents or contractors.

 

(d) Landlord’s and Tenant’s obligations under this Section shall survive the
expiration or earlier termination of this Lease until all Claims within the
scope of this Section 8.2 are fully, finally, and absolutely barred by the
applicable statutes of limitations.

 

8.3 Tenant’s Insurance. Tenant shall maintain insurance as follows, with such
other terms, coverages and insurers, as Landlord shall reasonably require from
time to time:

 

(a) Commercial General Liability Insurance, with (i) Contractual Liability
including the indemnification provisions contained in this Lease, (ii) a
severability of interest endorsement, and (iii) limits of not less than One
Million Dollars ($1,000,000) combined single limit per occurrence, not less than
Two Million Dollars ($2,000,000) in the aggregate for bodily injury, sickness or
death, and property damage, and umbrella coverage of not less than Nine Million
Dollars ($9,000,000).

 

(b) Special Causes of Loss (ISO form CP 10 30 10/00 or its substantive
equivalent) Insurance covering the replacement cost of all leasehold
improvements, trade fixtures and personal property in or on the Premises, with
no deductible.

 

(c) Business Income insurance and extra expense coverage with coverage amounts
that shall reimburse Tenant for all rental, expense and other payment
obligations of Tenant under this Lease for a period of not less than one (1)
year.

 

(d) Workers’ compensation or similar insurance in form and amounts required by
law, and Employer’s Liability with not less than the following limits:

 

Each Accident:

   $ 500,000

Disease—Policy Limit:

   $ 500,000

Disease—Each Employee:

   $ 500,000

 

Tenant’s insurance shall be primary and not contributory to that carried by
Landlord, its agents, or mortgagee. Landlord, and if any, Landlord’s building
manager or agent, and, if Landlord requests, any Security Holder (as defined in
Section 16.1 below), shall be named as additional insureds under the insurance
required of the Tenant in Section 8.3(a), and Tenant’s property insurance
policies shall be endorsed to provide that any loss shall be payable to Landlord
and such other additional parties as Landlord may specify, as their respective
interests

 

16



--------------------------------------------------------------------------------

may appear. The company or companies writing any insurance which Tenant is
required to maintain under this Lease, as well as the form of such insurance,
shall at all times be subject to Landlord’s approval, and any such company shall
be licensed to do business in the state in which the Building is located. Such
insurance companies shall have a A.M. Best rating of A VI or better.

 

(e) Tenant shall cause any contractor of Tenant performing work on the Premises
to maintain insurance as follows, with such other terms, coverages and insurers,
as Landlord shall reasonably require from time to time:

 

(i) Commercial General Liability Insurance, including contractor’s liability
coverage, contractual liability coverage, completed operations coverage, broad
form property damage endorsement, and contractor’s protective liability
coverage, to afford protection with limits, for each occurrence, of not less
than One Million Dollars ($1,000,000) with respect to personal injury, death or
property damage.

 

(ii) Workers’ compensation or similar insurance in form and amounts required by
law, and Employer’s Liability with not less than the following limits:

 

Each Accident:

   $ 500,000

Disease—Policy Limit:

   $ 500,000

Disease—Each Employee:

   $ 500,000

 

Such insurance shall contain a waiver of subrogation provision in favor of
Landlord and its agents. Tenant’s contractor’s insurance shall be primary and
not contributory to that carried by Tenant, Landlord, their agents or
mortgagees. Tenant and Landlord, and if any, Landlord’s building manager or
agent, and, if Landlord requests, any Security Holder shall be named as
additional insured on Tenant’s contractor’s insurance policies.

 

8.4 Insurance Certificates. Tenant shall deliver to Landlord certificates
evidencing all required insurance no later than five (5) days prior to the
Commencement Date and each renewal date. Each certificate will provide for
thirty (30) days prior written notice of cancellation to Landlord and Tenant.

 

8.5 Landlord’s Insurance. Landlord shall procure and maintain in effect
throughout the Term of this Lease commercial general liability insurance,
property insurance and/or such other types of insurance as Landlord reasonably
deems necessary or advisable to carry. Such coverages shall be in such amounts,
from such companies and on such other terms and conditions as Landlord may from
time to time reasonably determine, and Landlord shall have the right, but not
the obligation, to change, cancel, decrease or increase any insurance coverages
in respect of the Building, add additional forms of insurance as Landlord shall
deem reasonably necessary, and/or obtain umbrella or other policies covering
both the Building and other assets owned by or associated with Landlord or its
affiliates, in which event the cost thereof shall be equitably allocated.

 

8.6 Waiver of Subrogation. Landlord and Tenant hereby waive and release any and
all rights of recovery against the other party, including officers, employees,
agents and authorized representatives (whether in contract or tort) of such
other party, that arise or result

 

17



--------------------------------------------------------------------------------

from any and all loss of or damage to any property of the waiving party located
within or constituting part of the Building, including the Premises, to the
extent of amounts payable under a standard ISO Commercial Property insurance
policy, or such additional property coverage as the waiving party may carry
(with a commercially reasonable deductible), whether or not the party suffering
the loss or damage actually carries any insurance, recovers under any insurance
or self-insures the loss or damage. Each party shall have their property
insurance policies issued in such form as to waive any right of subrogation as
might otherwise exist. This mutual waiver is in addition to any other waiver or
release contained in this Lease.

 

9. FIRE AND OTHER CASUALTY.

 

9.1 Termination. If a fire or other casualty causes damage to the Building or
the Premises, and sufficient insurance proceeds will be available to Landlord to
cover the cost of any restoration to the Building and Premises, Landlord shall
engage a registered architect to estimate, within one (1) month of the casualty,
to both Landlord and Tenant the amount of time needed to restore the Building
and the Premises to tenantability, using standard working methods without the
payment of overtime and other premiums. If the time needed exceeds twelve (12)
months from the beginning of the restoration, or two (2) months therefrom if the
restoration would begin during the last twelve (12) months of the Lease, then in
the case of damage to the Premises, either Landlord or Tenant may terminate this
Lease, and in the case of damage to the Building, Landlord may terminate this
Lease, by notice to the other party within ten (10) days after the notifying
party’s receipt of the architect’s estimate. If sufficient insurance proceeds
will not be available to Landlord to cover the cost of any restoration to the
Building or the Premises, Landlord may terminate this Lease by written notice to
Tenant. Any termination pursuant to this Section 9.1 shall be effective thirty
(30) days from the date of such termination notice and Rent shall be paid by
Tenant to that date, with an abatement for any portion of the Premises which has
been rendered untenantable as a result of the casualty (except to the extent
that (a) the casualty was caused by the negligence or intentional misconduct of
Tenant, its agents, employees, contractors, subtenants or assignees, or (b)
Landlord does not receive insurance proceeds sufficient to cover the rent
interruption during such period).

 

9.2 Restoration. If a casualty causes damage to the Building or the Premises but
this Lease is not terminated for any reason, then subject to the rights of any
mortgagees or ground lessors, Landlord shall obtain the applicable insurance
proceeds and diligently restore the Building and the Premises to substantially
their prior condition, except for modifications required by then applicable
Governmental Requirements or any other modifications to the common areas of the
Building, if any, deemed desirable by Landlord; provided, however, that, within
ten (10) days following notice to Tenant from Landlord (whether or not this
Lease is terminated pursuant to Section 9.1 above), Tenant shall irrevocably and
unconditionally assign to Landlord (or to any party designated by Landlord) all
insurance proceeds payable to Tenant under Tenant’s insurance required under
Section 8.3(b) above which pertain to the repair and restoration of the
leasehold improvements in the Premises, including any leasehold improvements
performed by or on behalf of Tenant pursuant to Section 5 above; and provided
further, that if the cost of repair and restoration by Landlord of the leasehold
improvements in the Premises exceeds the amount of insurance proceeds received
by Landlord from Tenant’s insurance carrier, the cost of such repair and
restoration shall be promptly paid by Tenant to Landlord, but in any event prior
to Landlord’s commencement of repair of the damage.

 

18



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Landlord shall have no obligation with respect
to, and if Landlord elects or is required to perform any restoration hereunder,
Tenant shall be responsible for and shall, repair and replace at its sole cost
all of Tenant’s equipment, furniture, trade fixtures and other personal property
in the Premises, including, without limitation, any telecommunications wires,
cables and related devices located in or serving the Premises. Rent shall be
abated on a per diem basis during the restoration for any portion of the
Premises which is untenantable, except to the extent that (a) the casualty was
caused by the negligence or intentional misconduct of Tenant, its agents,
employees, contractors, subtenants or assignees, (b) Landlord is delayed in
completing the repair or restoration as a result of any act, omission, neglect
or failure of Tenant or any of Tenant’s agents, employees, contractors or
subcontractors or (c) Landlord does not receive insurance proceeds sufficient to
cover the rent interruption during such period. Tenant shall not be entitled to
any compensation or damages from Landlord for loss of the use of the Premises,
damage to Tenant’s personal property and trade fixtures or any inconvenience
occasioned by such damage, repair or restoration. Tenant hereby waives the
provisions of Section 1932, Subdivision 2, and Section 1933, Subdivision 4, of
the California Civil Code, and the provisions of any similar law hereinafter
enacted.

 

10. EMINENT DOMAIN. If a part of the Project is taken by eminent domain or deed
in lieu thereof which is so substantial that the Premises cannot reasonably be
used by Tenant for the operation of its business, then either party may
terminate this Lease effective as of the date of the taking. If any substantial
portion of the Project is taken without affecting the Premises, then Landlord
may terminate this Lease as of the date of such taking. Rent shall abate from
the date of the taking in proportion to any part of the Premises taken. The
entire award for a taking of any kind shall be paid to Landlord, and Tenant
shall have no right to share in the award. All obligations accrued to the date
of the taking shall be performed by the party liable to perform said
obligations, as set forth herein. Tenant hereby waives any and all rights it
might otherwise have pursuant to Section 1265.130 of The California Code of
Civil Procedure.

 

11. RIGHTS RESERVED TO LANDLORD.

 

Landlord may exercise at any time any of the following rights respecting the
operation of the Project without liability to Tenant of any kind:

 

11.1 Name. To change the name of the Building or the Project, or the street
address of the Building or the suite number of the Premises.

 

11.2 Signs. To install, modify and/or maintain any signs on the exterior and in
the interior of the Building or on the Project, and to approve at its sole
discretion, prior to installation, any of Tenant’s signs in the Premises visible
from the common areas or the exterior of the Building.

 

11.3 Window Treatments. To approve, at its discretion, prior to installation,
any shades, blinds, ventilators or window treatments of any kind, as well as any
lighting within the Premises that may be visible from the exterior of the
Building or any interior common area.

 

11.4 Keys. To retain and use at any time passkeys to enter the Premises or any
door within the Premises. Tenant shall not alter or add any lock or bolt.

 

19



--------------------------------------------------------------------------------

11.5 Access. To have access to the Premises with twenty-four hours’ prior notice
(except in the case of an emergency, in which case Landlord shall have the right
to immediate access) to inspect the Premises, to post notices of
non-responsibility in connection with any Alterations, to make repairs,
alterations, additions or improvements to the Premises or Building, and to
perform any other obligations of Landlord hereunder, all without abatement of
Rent.

 

11.6 Preparation for Reoccupancy. To decorate, remodel, repair, alter or
otherwise prepare the Premises for reoccupancy at any time after Tenant abandons
the Premises, without relieving Tenant of any obligation to pay Rent.

 

11.7 Heavy Articles. To approve the weight, size, placement and time and manner
of movement within the Building of any safe, central filing system or other
heavy article of Tenant’s property. Tenant shall move its property entirely at
its own risk.

 

11.8 Show Premises. To show the Premises to prospective purchasers, tenants,
brokers, lenders, mortgagees, investors, rating agencies or others at any
reasonable time, provided that Landlord gives prior notice to Tenant and does
not materially interfere with Tenant’s use of the Premises.

 

11.9 Intentionally omitted.

 

11.10 Use of Lockbox. To designate a lockbox collection agent for collections of
amounts due Landlord. In that case, the date of payment of Rent or other sums
shall be the date of the agent’s receipt of such payment or the date of actual
collection if payment is made in the form of a negotiable instrument thereafter
dishonored upon presentment. However, Landlord may reject any payment for all
purposes as of the date of receipt or actual collection by mailing to Tenant
within a reasonable time after such receipt or collection a check equal to the
amount sent by Tenant.

 

11.11 Repairs and Alterations. To make repairs or alterations to the Project and
in doing so transport any required material through the Premises, to close
entrances, doors, corridors, elevators and other facilities in the Project, to
open any ceiling in the Premises, or to temporarily suspend services or use of
common areas in the Building; provided that, subject to the next succeeding
sentence, Landlord shall, in connection with the foregoing work, use
commercially reasonable efforts to minimize interference with Tenant’s business
in the Premises and shall in all events provide Tenant with reasonable access to
the Premises and notice reasonable under the circumstances. Landlord may perform
any such repairs or alterations during ordinary business hours, except that
Tenant may require any work in the Premises to be done after business hours if
Tenant pays Landlord for overtime and any other expenses incurred. Landlord may
do or permit any work on any nearby building, land, street, alley or way.

 

11.12 Building Services. To install, use and maintain through the Premises,
pipes, conduits, wires and ducts serving the Building, provided that such
installation, use and maintenance does not unreasonably interfere with Tenant’s
use of the Premises.

 

11.13 Use of Roof. To install, operate, maintain and repair any satellite dish,
antennae, equipment, or other facility on the roof of the Building or to use the
roof of the

 

20



--------------------------------------------------------------------------------

Building in any other manner, or to allow any entity selected by Landlord to
undertake the foregoing, provided that such installation, operation,
maintenance, repair or use does not unreasonably interfere with Tenant’s use of
the Premises.

 

11.14 Other Actions. To take any other action which Landlord deems reasonable in
connection with the operation, maintenance or preservation of the Building and
the Project.

 

12. EVENTS OF DEFAULT.

 

12.1 Tenant’s Default. The occurrence of any one or more of the following events
(each, an “Event of Default”) shall constitute a breach of this Lease by Tenant:

 

(a) Tenant fails to pay any Rent when due, and such failure continues for five
(5) days or more following Landlord’s notice of such failure.

 

(b) Tenant fails to perform its obligations under Section 11.9 (Relocation),
Section 16 (Subordination), Section 17 (Assignment and Sublease), Section 19
(Estoppel Certificate) or Section 28 (Hazardous Substances).

 

(c) Tenant vacates or abandons the Premises.

 

(d) Tenant fails to perform any obligation to Landlord under this Lease other
than those described in Sections 12.1(a), 12.1(b) or 12.1(c) above, and such
failure continues for fifteen (15) days after written notice from Landlord or
Landlord’s agent, except that if Tenant begins to cure its failure within the
fifteen (15) day period but cannot reasonably complete its cure within such
period, then, so long as Tenant continues to diligently attempt to cure its
failure, the fifteen (15) day period shall be extended to ninety (90) days, or
such lesser period as is reasonably necessary to complete the cure.

 

(e) One of the following credit defaults occurs:

 

(i) Tenant (or any guarantor of Tenant’s obligations hereunder) commences any
proceeding under any law relating to bankruptcy, insolvency, reorganization or
relief of debts, or seeks appointment of a receiver, trustee, custodian or other
similar official for the Tenant (or the guarantor) or for any substantial part
of its property, or any such proceeding is commenced against Tenant (or the
guarantor) and either remains undismissed for a period of thirty (30) days or
results in the entry of an order for relief against Tenant (or the guarantor)
which is not fully stayed within seven (7) days after entry;

 

(ii) Tenant (or any guarantor of Tenant’s obligations hereunder) becomes
insolvent or bankrupt, does not generally pay its debts as they become due, or
admits in writing its inability to pay its debts, or makes a general assignment
for the benefit of creditors;

 

(iii) Any third party obtains a levy or attachment under process of law against
Tenant’s leasehold interest.

 

Tenant acknowledges and agrees that, notwithstanding the foregoing provisions of
this Section 12, Tenant shall be in default for purposes of Section 1161 of the
California Code of

 

21



--------------------------------------------------------------------------------

Civil Procedure immediately following Tenant’s failure to perform or comply with
any covenants, agreements, terms or conditions of this Lease to be performed or
observed by Tenant, including, without limitation, Tenant’s failure to pay Rent
when due, and that any notices required to be given by Landlord under this
Section 12 shall, in each case, be in lieu of, and not in addition to, any
notice required under Section 1161 of the California Code of Civil Procedure,
and shall be deemed to satisfy the requirement, if any, that notice be given
pursuant to such section.

 

12.2 Landlord Defaults. Landlord shall be in default hereunder if Landlord has
not begun and pursued with reasonable diligence the cure of any failure of
Landlord to meet its obligations hereunder within thirty (30) days after the
receipt by Landlord of written notice from Tenant of the alleged failure to
perform. In no event shall Tenant have the right to terminate or rescind this
Lease as a result of Landlord’s default as to any covenant or agreement
contained in this Lease. Tenant hereby waives such remedies of termination and
rescission and hereby agrees that Tenant’s remedies for default hereunder and
for breach of any promise or inducement shall be limited to a suit for damages
and/or injunction. In addition, Tenant hereby covenants that, prior to the
exercise of any such remedies, Tenant will give notice and a reasonable time to
cure any default by Landlord to any holder of a mortgage or deed of trust
encumbering Landlord’s interest in the Project of which Tenant has been given
notice. Notwithstanding anything contained herein to the contrary, Landlord
shall not be in default under this Lease to the extent Landlord is unable to
perform any of its obligations on account of any prevention, delay, stoppage due
to strikes, lockouts, inclement weather, labor disputes, inability to obtain
labor, materials, fuels, energy or reasonable substitutes therefor, governmental
restrictions, regulations, controls, actions or inaction, civil commotion, fire
or other acts of god, national emergency, acts of war or terrorism or any other
cause of any kind beyond the reasonable control of Landlord (except financial
inability).

 

13. LANDLORD REMEDIES. UPON ANY EVENT OF DEFAULT BY TENANT, LANDLORD SHALL HAVE
THE FOLLOWING REMEDIES, IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES PROVIDED BY
LAW OR OTHERWISE PROVIDED IN THIS LEASE, TO WHICH LANDLORD MAY RESORT
CUMULATIVELY OR IN THE ALTERNATIVE:

 

13.1 Termination of Lease. Landlord may elect by notice to Tenant to terminate
this Lease, in which event, Tenant shall immediately vacate the Premises and
deliver possession to Landlord.

 

13.2 Civil Code Section 1951.4 Remedy. Even though Tenant has breached this
Lease, this Lease shall continue in effect for so long as Landlord does not
terminate Tenant’s right to possession, and Landlord shall have all of its
rights and remedies, including the right, pursuant to California Civil Code
Section 1951.4, to recover all rent as it becomes due under this Lease, if
Tenant has the right to sublet or assign, subject only to reasonable
limitations. Acts of maintenance or preservation or efforts to relet the
Premises or the appointment of a receiver upon initiative of Landlord to protect
Landlord’s interest under this Lease shall not constitute a termination of
Tenant’s right to possession unless written notice of termination is given by
Landlord to Tenant.

 

22



--------------------------------------------------------------------------------

13.3 Lease Termination Damages. If Landlord elects to terminate this Lease, then
this Lease shall terminate on the date for termination set forth in such notice.
Tenant shall immediately vacate the Premises and deliver possession to Landlord,
and Landlord may repossess the Premises and may, at Tenant’s sole cost, remove
any of Tenant’s signs and any of its other property, without relinquishing its
right to receive Rent or any other right against Tenant. On termination,
Landlord has the right to recover from Tenant as damages:

 

(a) The worth at the time of award of unpaid Rent and other sums due and payable
which had been earned at the time of termination; plus

 

(b) The worth at the time of award of the amount by which the unpaid Rent and
other sums due and payable which would have been earned after termination until
the time of award exceeds the amount of such Rent loss that Tenant proves could
have been reasonably avoided; plus

 

(c) The worth at the time of award of the amount by which the unpaid Rent and
other sums due and payable for the balance of the Term after the time of award
exceeds the amount of such Rent loss that Tenant proves could be reasonably
avoided; plus

 

(d) Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform Tenant’s obligations under
this Lease, or which, in the ordinary course of things, would be likely to
result therefrom, including, without limitation, any costs or expenses incurred
by Landlord: (i) in retaking possession of the Premises; (ii) in maintaining,
repairing, preserving, restoring, replacing, cleaning, altering or
rehabilitating the Premises or any portion thereof, including such acts for
reletting to a new tenant or tenants; (iii) for leasing commissions; or (iv) for
any other costs necessary or appropriate to relet the Premises; plus

 

(e) At Landlord’s election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by the laws of the State of
California.

 

The “worth at the time of award” of the amounts referred to in Sections 13.3(a)
and 13.3(b) is computed by allowing interest at the Interest Rate on the unpaid
rent and other sums due and payable from the termination date through the date
of award. The “worth at the time of award” of the amount referred to in Section
13.3(c) is computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus one percent
(1%). Tenant waives redemption or relief from forfeiture under California Code
of Civil Procedure Sections 1174 and 1179, or under any other present or future
law, if Tenant is evicted or Landlord takes possession of the Premises by reason
of any Event of Default by Tenant hereunder.

 

13.4 Landlord’s Remedies Cumulative. All of Landlord’s remedies under this Lease
shall be in addition to all other remedies Landlord may have at law or in
equity, including, without limitation, the remedy described in California Civil
Code Section 1951.4 (pursuant to which Landlord may continue this Lease in
effect after Tenant’s breach and abandonment and recover rent as it becomes due
if Tenant has the right to sublet or assign the Lease, subject to reasonable
limitations). Waiver by Landlord of any breach of any obligation by Tenant shall
be

 

23



--------------------------------------------------------------------------------

effective only if it is in writing, and shall not be deemed a waiver of any
other breach, or any subsequent breach of the same obligation. The possession of
Tenant’s funds, negotiation of Tenant’s negotiable instruments, or acceptance of
Tenant’s payment by Landlord or its agents shall not constitute a waiver of any
breach by Tenant, and if such possession, negotiation or acceptance occurs after
Landlord’s notice to Tenant, or termination of this Lease or of Tenant’s right
to possession, such possession, negotiation or acceptance shall not affect such
notice or termination. Acceptance of payment by Landlord after commencement of a
legal proceeding or final judgment shall not affect such proceeding or judgment.
Landlord may advance such monies and take such other actions for Tenant’s
account as reasonably may be required to cure or mitigate any default by Tenant.
Tenant shall immediately reimburse Landlord for any such advance, and such sums
shall bear interest at the Interest Rate until paid.

 

13.5 WAIVER OF TRIAL BY JURY. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
PARTY WAIVES TRIAL BY JURY IF ANY LEGAL PROCEEDING IS BROUGHT BY THE OTHER IN
CONNECTION WITH THIS LEASE. EACH PARTY SHALL BRING ANY ACTION AGAINST THE OTHER
IN CONNECTION WITH THIS LEASE IN A FEDERAL OR STATE COURT LOCATED IN CALIFORNIA,
CONSENTS TO THE JURISDICTION OF SUCH COURTS, AND WAIVES ANY RIGHT TO HAVE ANY
PROCEEDING TRANSFERRED FROM SUCH COURTS ON THE GROUND OF IMPROPER VENUE OR
INCONVENIENT FORUM. THE PROVISIONS OF THIS SECTION 13.5 SHALL SURVIVE THE
EXPIRATION OR EARLIER TERMINATION OF THIS LEASE.

 

14. SURRENDER. Upon the expiration or earlier termination of this Lease for any
reason, Tenant shall surrender the Premises to Landlord in its condition
existing as of the date Landlord delivers possession of the Premises to Tenant,
normal wear and tear and damage by fire or other casualty excepted, with all
interior walls repaired and repainted if marked or damaged, all carpets
shampooed and cleaned, all broken, marred or nonconforming acoustical ceiling
tiles replaced, all windows washed, the plumbing and electrical systems and
lighting in good order and repair, including replacement of any burned out or
broken light bulbs or ballasts, the HVAC equipment serviced and repaired by a
reputable and licensed service firm acceptable to Landlord, and all floors
cleaned and waxed, all to the reasonable satisfaction of Landlord. Tenant shall
remove from the Premises and the Project all of Tenant’s trade fixtures,
furniture, moveable equipment and other personal property, and any Alterations
which Landlord elects to be removed pursuant to Section 5.4, and shall restore
the Premises to its condition prior to their installation, including, without
limitation, repairing all damage caused by the installation or removal of any of
the foregoing items. If Tenant does not timely remove such property, then Tenant
shall be conclusively presumed to have, at Landlord’s election: (a) conveyed
such property to Landlord without compensation or (b) abandoned such property,
and Landlord may dispose of or store any part thereof in any manner at Tenant’s
sole cost, without waiving Landlord’s right to claim from Tenant all expenses
arising out of Tenant’s failure to remove the property, and without liability to
Tenant or any other person. Landlord shall have no duty to be a bailee of any
such personal property. If Landlord elects to consider such property abandoned,
Tenant shall be liable to Landlord for the costs of: (i) removal of any such
Alterations or personal property, (ii) storage, transportation, and disposition
of the same, and (iii) repair and restoration of the Premises, together with
interest thereon at the Interest Rate from the date of expenditure by Landlord.

 

24



--------------------------------------------------------------------------------

15. HOLDOVER. Tenant shall have no right to holdover possession of the Premises
after the expiration or termination of this Lease without Landlord’s prior
written consent which Landlord may withhold in its sole and absolute discretion.
If, however, Tenant retains possession of any part of the Premises after the
Term, Tenant shall become a tenant at sufferance only, for the entire Premises
upon all of the terms of this Lease as might be applicable to such tenancy,
except that Tenant shall pay (a) for the first thirty (30) days of such holding
over, an amount equal to one hundred fifty percent (150%) of the Base Rent and
Capital Expense Rent payable by Tenant immediately prior to such holding over;
and (b) thereafter, an amount equal to two hundred percent (200%) of the Base
Rent and Capital Expense Rent payable by Tenant immediately prior to such
holding over (without regard to any abatements of Rent on account of casualty or
otherwise), computed on a monthly basis for each full or partial month Tenant
remains in possession. Tenant shall also protect, defend, indemnify and hold
Landlord harmless from and against all Claims resulting from such failure,
including, without limiting the generality of the foregoing, any claims made by
any succeeding tenant founded upon such failure to surrender and any lost
profits to Landlord resulting therefrom. No acceptance of Rent or other payments
by Landlord under these holdover provisions shall operate as a waiver of
Landlord’s right to regain possession or any other of Landlord’s remedies.

 

16. SUBORDINATION TO GROUND LEASES AND MORTGAGES.

 

16.1 Subordination. This Lease shall be subordinate to any present or future
ground lease or mortgage respecting the Project, and any amendments to such
ground lease or mortgage, at the election of the ground lessor or mortgagee (a
“Security Holder”), as the case may be, effected by notice to Tenant in the
manner provided in this Lease. The subordination shall be effective upon such
notice, but at the request of Landlord or such Security Holder, Tenant shall
within ten (10) days after the request, execute and deliver to the requesting
party any reasonable documents provided to evidence the subordination. Any
mortgagee has the right, at its sole option, to subordinate its mortgage to the
terms of this Lease, without notice to, nor the consent of, Tenant.

 

16.2 Termination of Ground Lease or Foreclosure of Mortgage. If any ground lease
is terminated or mortgage foreclosed or deed in lieu of foreclosure given and
the Security Holder or purchaser at a foreclosure sale shall thereby become the
owner of the Project, Tenant shall attorn to such Security Holder or purchaser
without any deduction or setoff by Tenant, and this Lease shall continue in
effect as a direct lease between Tenant and such Security Holder or purchaser.
The Security Holder or purchaser shall be liable as Landlord only during the
time such Security Holder or purchaser is the owner of the Project. At the
request of Landlord or any Security Holder, Tenant shall execute and deliver
within ten (10) days after the request any document furnished by the requesting
party to evidence Tenant’s agreement to attorn.

 

16.3 Security Deposit. Any Security Holder shall be responsible for the return
of any security deposit by Tenant only to the extent the security deposit, if
any, is received by such Security Holder.

 

16.4 Notice and Right to Cure. Tenant agrees to send by registered or certified
mail to any Security Holder identified in a notice from Landlord to Tenant, a
copy of any notice of default sent by Tenant to Landlord. If Landlord fails to
cure such default within the required

 

25



--------------------------------------------------------------------------------

time period under this Lease, but any Security Holder begins to cure within ten
(10) days after such period and proceeds diligently to complete such cure, then
such Security Holder shall have such additional time as is necessary to complete
such cure, including any time necessary to obtain possession if possession is
necessary to cure, and Tenant shall not begin to enforce its remedies so long as
the cure is being diligently pursued.

 

16.5 Definitions. As used in this Section 16, “mortgage” shall include “trust
deed” and “deed of trust”; “mortgagee” shall include “trustee”, “beneficiary”
and the mortgagee of any ground lessee; and “ground lessor”, “mortgagee”, and
“purchaser at a foreclosure sale” shall include, in each case, all of its
successors and assigns, however remote.

 

17. ASSIGNMENT AND SUBLEASE.

 

17.1 In General. Tenant shall not, without Landlord’s prior written consent, in
each case: (a) make or allow any assignment or transfer, by operation of law or
otherwise, of any part of Tenant’s interest in this Lease, (b) sublet any part
of the Premises, or (c) permit anyone other than Tenant and its employees to
occupy any part of the Premises (all of the foregoing are hereinafter sometimes
referred to individually as a “Transfer”, and collectively as “Transfers”, any
person to whom any Transfer is made or sought to be made is hereinafter
sometimes referred to as a “Transferee”, and any person by whom any Transfer is
made or sought to be made is hereinafter sometimes referred to as a
“Transferor”). Tenant shall remain primarily liable for all of its obligations
under this Lease, notwithstanding any Transfer. No consent granted by Landlord
shall be deemed to be a consent to any subsequent Transfer. Tenant shall pay all
of Landlord’s attorneys’ fees and other expenses incurred in connection with any
consent requested by Tenant or in considering any proposed Transfer. Any
Transfer without Landlord’s prior written consent shall be void. If Tenant shall
assign this Lease or sublet or otherwise Transfer the Premises, or any portion
thereof, any rights of Tenant to renew this Lease, to extend the Term or to
lease additional space in the Project shall be extinguished thereby and will not
be transferred to the Transferee, all such rights being personal to the Tenant
named herein. In addition, Tenant shall not, without Landlord’s prior written
consent, which Landlord may withhold in its sole discretion, mortgage, pledge or
encumber this Lease, the term or estate hereby granted or any interest
hereunder.

 

17.2 Landlord’s Consent. Landlord will not unreasonably withhold its consent to
any proposed Transfer. It shall be reasonable for Landlord to withhold its
consent to any Transfer if (a) Tenant is in default under this Lease, (b) the
proposed Transferee is a tenant in the Project or an affiliate of such a tenant
or a party that Landlord has identified as a prospective tenant in the Project
or in another project owned by Landlord in the vicinity of the Project, (c) the
financial responsibility, nature of business, and character of the proposed
Transferee are not all reasonably satisfactory to Landlord, (d) in the
reasonable judgment of Landlord the purpose for which the Transferee intends to
use the Premises (or a portion thereof) is not in keeping with Landlord’s
standards for the Building or are in violation of the terms of this Lease or any
other leases in the Project, (e) the proposed Transferee is a government entity,
(f) the proposed Transfer is between a Transferee of Tenant and a third party,
or (g) the proposed effective rent under the sublease or other Transfer is less
than the effective rent then being quoted by Landlord for comparable space in
the Building for a comparable term, calculated using a present value analysis;
or if no comparable space in the Building is available for lease for

 

26



--------------------------------------------------------------------------------

a comparable term at the time of the proposed Transfer, then it shall be
reasonable for Landlord to withhold its consent to such Transfer if the
effective rent charged to such proposed Transferee is less than the fair market
rental value of the proposed Transfer Premises (as defined in Section 17.3
below) as of the date of the proposed Transfer, as determined by Landlord. The
foregoing shall not exclude any other reasonable basis for Landlord to withhold
its consent.

 

17.3 Procedure. Tenant shall notify Landlord of any proposed Transfer at least
twenty (20) days prior to its proposed effective date. The notice shall include
the name and address of the proposed Transferee, its corporate affiliates in the
case of a corporation and its partners in the case of a partnership, a
description of the portion of the Premises that is subject to the Transfer (the
“Transfer Premises”), a calculation of the Transfer Premium (as defined in
Section 17.5 below) payable in connection with the Transfer, an executed copy of
the proposed Transfer agreement, and sufficient information to permit Landlord
to determine the financial responsibility and character of the proposed
Transferee (including, without limitation, the most recent financial statements
for the proposed Transferee). As a condition to the effectiveness of any
assignment of this Lease, the assignee shall execute and deliver to Landlord, at
least fifteen (15) days prior to the effective date of the assignment,
Landlord’s standard form of Consent to Assignment, providing for, among other
things, an assumption of all of the obligations of Tenant under this Lease. As a
condition to the effectiveness of any other Transfer, Transferee shall execute
and deliver to Landlord, at least fifteen (15) days prior to the effective date
of such Transfer, Landlord’s standard consent form, providing, among other
things, (a) the Transferee’s obligation to indemnify Landlord and the other
Landlord Parties consistent with Tenant’s indemnification obligations in Section
8.2 above, and (b) the Transferee’s agreement that any such Transfer shall be
subordinate and subject to the provisions of this Lease, and if this Lease shall
be terminated during the term of any such Transfer, Landlord shall have the
right to: (i) treat such Transfer as cancelled and repossess the Transfer
Premises by any lawful means, or (ii) require that the Transferee attorn to and
recognize Landlord as its landlord under any such Transfer. If Tenant shall
default and fail to cure within the time permitted for cure under Section 12
above, Landlord is hereby irrevocably authorized, as Tenant’s agent and
attorney-in-fact, to direct any Transferee to make all payments under or in
connection with the Transfer directly to Landlord (which Landlord shall apply
towards Tenant’s obligations under this Lease) until such default is cured.

 

17.4 Change of Management or Ownership. Any transfer of the direct or indirect
power to affect the management or policies of Tenant or direct or indirect
change in 51% or more of the ownership interest in Tenant shall constitute an
assignment of this Lease.

 

17.5 Transfer Premium.

 

(a) If Landlord consents to a Transfer, as a condition thereto which the parties
hereby agree is reasonable, Landlord shall be entitled to receive, as Additional
Rent hereunder, any Transfer Premium derived from such Transfer. As used herein,
the term “Transfer Premium” means (i) in the case of an assignment, any
consideration (including, without limitation, payment for leasehold
improvements) paid by the assignee on account of such assignment, and (ii) in
the case of any other Transfer, all rent, additional rent or other consideration
paid by the Transferee to the Transferor pursuant to such Transfer in excess of
the base rent and additional rent payable by such Transferor during the term of
the Transfer on a per

 

27



--------------------------------------------------------------------------------

rentable square foot basis. Payment of the Transfer Premium due Landlord
hereunder shall be a joint and several obligation of Tenant and the Transferee,
and shall be made to Landlord as follows: (1) in the case of an assignment, the
Transferor shall pay the Transfer Premium to Landlord within ten (10) days after
the Transferor receives the consideration described in clause (i) above; and (2)
in the case of any other Transfer, on the first day of each month during the
term of the Transfer, the Transferee shall pay directly to Landlord the amount
by which the rent, additional rent or other consideration due from the
Transferee for such month exceeds the base rent and additional rent payable by
the applicable Transferor for said month which is allocable to the Transfer
Premises.

 

(b) Upon Landlord’s request, Transferor shall provide Landlord with reasonable
documentation of Transferor’s calculation of the Transfer Premium. Landlord or
its authorized representatives shall have the right at all reasonable times to
audit the books, records and papers of Tenant, and any other Transferor,
relating to a Transfer, and shall have the right to make copies thereof. If the
Transfer Premium respecting any Transfer shall be found to be understated,
Tenant shall within ten (10) days after demand pay the deficiency, and if
understated by more than two percent (2%), Tenant shall pay Landlord’s costs of
such audit.

 

17.6 Recapture. In the case of a proposed assignment, sublease or other
Transfer, Landlord may terminate this Lease as to the Transfer Premises by
giving Tenant written notice (the “Recapture Notice”) within thirty (30) days
after Landlord’s receipt of the proposed fully executed Transfer agreement
submitted by Tenant for Landlord’s consent. Such termination shall be effective
as of the termination date set forth in Landlord’s Recapture Notice, and all
obligations of Landlord and Tenant under this Lease as to such terminated space
shall expire as of such termination date, except those that expressly survive
any termination of this Lease. In the event of a recapture by Landlord, if this
Lease shall be canceled with respect to less than the entire Premises, the Rent
reserved herein shall be prorated on the basis of the number of rentable square
feet retained by Tenant in proportion to the number of rentable square feet
contained in the Premises, and this Lease as so amended shall continue
thereafter in full force and effect, and upon request of either party, the
parties shall execute written confirmation of the same.

 

17.7 Tenant Remedies. Notwithstanding anything to the contrary in this Lease, if
Tenant claims that Landlord has unreasonably withheld or delayed its consent
under this Section 17 or otherwise has breached or acted unreasonably under this
Section 17, Tenant’s sole remedy shall be declaratory judgment and an injunction
for the relief sought without any monetary damages, and Tenant hereby waives all
other remedies, including, without limitation, any right provided under
California Civil Code Section 1995.310 or other applicable laws to terminate
this Lease. Tenant shall indemnify, defend and hold harmless Landlord from any
and all Claims involving any third party or parties (including without
limitation Tenant’s broker or proposed transferee) who claim they were damaged
by Landlord’s withholding or conditioning of Landlord’s consent, unless it is
determined by a court of competent jurisdiction that Landlord has withheld or
conditioned its consent to Tenant’s proposed Transfer in bad faith.

 

18. CONVEYANCE BY LANDLORD. If Landlord shall at any time transfer its interest
in the Project or this Lease, Landlord shall be released from any obligations
occurring after such transfer, except the obligation to return to Tenant any
security deposit not delivered to its transferee, and Tenant shall look solely
to Landlord’s successors for performance of such obligations. This Lease shall
not be affected by any such transfer.

 

28



--------------------------------------------------------------------------------

19. ESTOPPEL CERTIFICATE. Each party shall, within ten (10) days after receiving
a request from the other party, execute, acknowledge in recordable form, and
deliver to the other party or its designee a certificate stating, subject to a
specific statement of any applicable exceptions, that this Lease as amended to
date is in full force and effect, that Tenant is paying Rent and other charges
on a current basis, and that to the best of the knowledge of the certifying
party, the other party has committed no uncured defaults and has no offsets or
claims. The certifying party may also be required to state the date of
commencement of payment of Rent, the Commencement Date, the Termination Date,
the Base Rent and Capital Expense Rent estimates, the status of any improvements
required to be completed by Landlord, the amount of any security deposit, and
such other matters as may be reasonably requested. Tenant’s failure to execute
or deliver an estoppel certificate in the required time period shall constitute
an acknowledgment by Tenant that the statements included in the estoppel
certificate are true and correct, without exception. Tenant’s failure to execute
or deliver an estoppel certificate or other document or instrument required
under this Section 19 in a timely manner shall be a material breach of this
Lease.

 

20. LEASE DEPOSIT.

 

20.1 Prepaid Rent and Security Deposit. Tenant shall deposit with Landlord on
the date Tenant executes and delivers this Lease the cash sums set forth in the
Schedule for both Prepaid Rent and Security Deposit (collectively, the “Lease
Deposit”). The Prepaid Rent shall be applied by Landlord as set forth in Section
2.1(a) above. The Security Deposit shall be held by Landlord as security for the
faithful performance by Tenant of all its obligations under this Lease.

 

20.2 Application of Security Deposit. Tenant agrees that, if Tenant fails to pay
any Rent, or otherwise defaults with respect to any provision of this Lease,
Landlord may (but shall not be obligated to), and without prejudice to any other
remedy available to Landlord, use, apply or retain all or any portion of the
Security Deposit for the payment of any Rent in default or for the payment of
any other sum to which Landlord may become obligated by reason of Tenant’s
default, or to compensate Landlord for any loss or damage which Landlord may
suffer thereby, including, without limitation, prospective damages and damages
recoverable pursuant to California Civil Code Section 1951.2. If Landlord uses
or applies all or any portion of the Security Deposit as provided above, Tenant
shall, within three (3) business days after demand therefor, deposit cash with
Landlord in an amount sufficient to restore the Security Deposit to the full
amount thereof, and Tenant’s failure to do so shall, at Landlord’s option, be an
Event of Default under this Lease with no opportunity to cure. If Tenant
performs all of Tenant’s obligations hereunder, the Security Deposit, or so much
thereof as has not theretofore been applied by Landlord, shall be returned to
Tenant (or, at Landlord’s option, to the last assignee, if any, of Tenant’s
interest hereunder) within thirty (30) days following the later to occur of (a)
the expiration of the Term of this Lease or (b) Tenant’s vacation and surrender
of the Premises in accordance with the requirements of this Lease. Tenant waives
the provisions of California Civil Code Section 1950.7, or any similar or
successor laws now or hereinafter in effect, that restrict Landlord’s use or
application of the Deposit, or that provide specific time periods for return of

 

29



--------------------------------------------------------------------------------

the Deposit. Landlord shall not be deemed to hold the Security Deposit in trust
nor be required to keep the Security Deposit separate from its general funds,
and Tenant shall not be entitled to any interest on the Security Deposit. The
Security Deposit shall not be construed as an advance payment of Rent nor
liquidated damages, and if Landlord’s claims hereunder exceed the Security
Deposit, Tenant shall remain liable for the balance of such claims.

 

20.3 Transfer of Security Deposit. If Landlord transfers its interest in the
Project or this Lease, Landlord may transfer the Security Deposit to its
transferee. If Landlord so transfers the Security Deposit, Landlord shall have
no further obligation to return the Security Deposit to Tenant, and Tenant’s
right to the return of the Security Deposit shall apply solely against
Landlord’s transferee.

 

21. Intentionally omitted.

 

22. NOTICES. All notices, consents, approvals and similar communications to be
given by one party to the other under this Lease, shall be given in writing,
mailed or personally delivered as follows:

 

22.1 Landlord. To Landlord as follows:

 

CarrAmerica Realty Operating Partnership, L.P.

1810 Gateway Drive, Suite 150

San Mateo, CA 94404

Attn: Market Officer

 

with a copy to:

 

CarrAmerica Realty Operating Partnership, L.P.

1850 K Street, N.W., Suite 500

Washington, D.C. 20006

Attn: Lease Administration

 

or to such other person at such other address as Landlord may designate by
notice to Tenant.

 

22.2 Tenant. To Tenant as follows:

 

Portalplayer, Inc.

70 Plumeria Drive

San Jose, CA 95134

Attn: Chief Financial Officer

 

or to such other person at such other address as Tenant may designate by notice
to Landlord.

 

Mailed notices shall be sent by United States certified or registered mail, or
by a reputable national overnight courier service, postage prepaid. Mailed
notices shall be deemed to have been given on the earlier of actual delivery or
three (3) business days after posting in the

 

30



--------------------------------------------------------------------------------

United States mail in the case of registered or certified mail, and one (1)
business day in the case of overnight courier. Tenant hereby appoints as its
agent to receive the service of process in any action, or any notice required by
law to be given prior to the commencement of any action, for recovery of
possession of the Premises or any part thereof, and to receive service of all
notices hereunder (including dispossessory or distraint proceedings and notices
thereunder), the person in charge of or occupying the Premises at the time, and,
if no person shall be in charge of or occupying the same, then such service may
be made by attaching the same on the main entrance of the Premises.

 

23. QUIET POSSESSION. So long as Tenant shall perform all of its obligations
under this Lease, Tenant shall enjoy peaceful and quiet possession of the
Premises against any party claiming through the Landlord, subject to all of the
terms of this Lease.

 

24. REAL ESTATE BROKERS. Tenant represents to Landlord that Tenant has not dealt
with any real estate broker with respect to this Lease except for any broker(s)
listed in the Schedule, and no other broker is in any way entitled to any
broker’s fee or other payment in connection with this Lease. Tenant shall
indemnify and defend Landlord against any Claims by any other broker or third
party for any payment of any kind in connection with this Lease.

 

25. MISCELLANEOUS.

 

25.1 Successors and Assigns. Subject to the limits on Tenant’s assignment
contained in Section 17, the provisions of this Lease shall be binding upon and
inure to the benefit of all successors and assigns of Landlord and Tenant.

 

25.2 Date Payments Are Due. Except for payments to be made by Tenant under this
Lease which are due upon demand or are due in advance (such as Base Rent), and
except as otherwise expressly provided in this Lease, Tenant shall pay to
Landlord any amount for which Landlord renders a statement of account within ten
(10) days after Tenant’s receipt of Landlord’s statement.

 

25.3 Meaning of “Landlord”, “Re-Entry”, “including” and “Affiliate”. The term
“Landlord” means only the owner of the Project and the lessor’s interest in this
Lease from time to time. The words “re-entry” and “re-enter” are not restricted
to their technical legal meaning. The words “including” and similar words shall
mean “without limitation.” The word “affiliate” shall mean a person or entity
controlling, controlled by or under common control with the applicable entity.
“Control” shall mean the power directly or indirectly, by contract or otherwise,
to direct the management and policies of the applicable entity.

 

25.4 Time of the Essence. Time is of the essence of each provision of this
Lease.

 

25.5 No Option. The submission of this Lease to Tenant for review or execution
does not create an option or constitute an offer to Tenant to lease the Premises
on the terms and conditions contained herein or a reservation of the Premises in
favor of Tenant, and this Lease shall not become effective unless and until it
has been executed and delivered by both Landlord and Tenant.

 

31



--------------------------------------------------------------------------------

25.6 Severability. If any provision of this Lease is determined to be invalid,
illegal or unenforceable, then such provision will be enforced to the maximum
extent possible and the other provisions will remain fully effective and
enforceable.

 

25.7 Governing Law. This Lease shall be governed in all respects by the laws of
the state in which the Project is located, without regard to the principles of
conflicts of laws.

 

25.8 Lease Modification. Tenant agrees to modify this Lease in any way requested
by a mortgagee which does not cause increased expense to Tenant or otherwise
materially adversely affect Tenant’s interests under this Lease.

 

25.9 No Oral Modification. No modification of this Lease shall be effective
unless it is a written modification signed by both parties.

 

25.10 Landlord’s Right to Cure. If Tenant fails to perform any obligations under
this Lease, Landlord may cure any such failure on Tenant’s behalf and any
expenses incurred shall constitute Additional Rent due from Tenant on demand by
Landlord.

 

25.11 Captions. The captions used in this Lease shall have no effect on the
construction of this Lease.

 

25.12 Authority. Landlord and Tenant each represents to the other that it has
full power and authority to execute and perform this Lease.

 

25.13 Landlord’s Enforcement of Remedies. Landlord may enforce any of its
remedies under this Lease either in its own name or through an agent.

 

25.14 Entire Agreement. This Lease, together with all Exhibits, constitutes the
entire agreement between the parties. No representations or agreements of any
kind have been made by either party which are not contained in this Lease.

 

25.15 Landlord’s Title. Landlord’s title shall always be paramount to the
interest of Tenant, and nothing in this Lease shall empower Tenant to do
anything which might in any way impair Landlord’s title.

 

25.16 Light and Air Rights. Landlord does not grant in this Lease any rights to
light and air in connection with Project. Landlord reserves to itself, the
Project, the Building below the improved floor of each floor of the Premises,
the Building above the ceiling of each floor of the Premises, the exterior of
the Premises and the areas on the same floor outside the Premises, along with
the areas within the Premises required for the installation and repair of
utility lines and other items required to serve other tenants of the Building.

 

25.17 Singular and Plural; Joint and Several Liability. Wherever appropriate in
this Lease, a singular term shall be construed to mean the plural where
necessary, and a plural term the singular. For example, if at any time two
parties shall constitute Landlord or Tenant, then the relevant term shall refer
to both parties together. If more than one individual or entity comprises
Tenant, the obligations imposed on each individual or entity that comprises
Tenant under this Lease shall be joint and several.

 

32



--------------------------------------------------------------------------------

25.18 No Recording by Tenant. Tenant shall not record in any public records any
memorandum or any portion of this Lease.

 

25.19 Exclusivity. Landlord does not grant to Tenant in this Lease any exclusive
right except the right to occupy the Premises.

 

25.20 No Construction Against Drafting Party. The rule of construction that
ambiguities are resolved against the drafting party shall not apply to this
Lease.

 

25.21 Survival. The waivers of claims or rights, the releases and the
obligations of Tenant under this Lease to indemnify, protect, defend and hold
harmless Landlord and other Landlord Parties shall survive the expiration or
earlier termination of this Lease, and so shall all other obligations or
agreements of Landlord or Tenant hereunder which by their terms survive the
expiration or earlier termination of this Lease.

 

25.22 Rent Not Based on Income. No Rent or other payment in respect of the
Premises shall be based in any way upon net income or profits from the Premises.
Tenant may not enter into or permit any sublease or license or other agreement
in connection with the Premises which provides for a rental or other payment
based on net income or profit.

 

25.23 Building Manager and Service Providers. Landlord may perform any of its
obligations under this Lease through its employees or third parties hired by the
Landlord.

 

25.24 Late Charge and Interest on Late Payments. Without limiting the provisions
of Section 12.1, if Tenant fails to pay any installment of Rent or other charge
to be paid by Tenant pursuant to this Lease within five (5) business days after
the same becomes due and payable, then Tenant shall pay a late charge equal to
the greater of five percent (5%) of the amount of such payment or $250. In
addition, interest shall be paid by Tenant to Landlord on any late payments of
Rent from the date due until paid at the rate provided in Section 2.6(b). Such
late charge and interest shall constitute Additional Rent due and payable by
Tenant to Landlord upon the date of payment of the delinquent payment referenced
above.

 

25.25 Tenant’s Financial Statements. Within ten (10) days after Landlord’s
written request therefor (which may be made only in connection with a default by
Tenant or a bona fide sale, financing or other similar transaction involving the
Project),, Tenant shall deliver to Landlord the current audited annual and
quarterly financial statements of Tenant, and annual audited financial
statements of the two (2) years prior to the current year’s financial
statements, each with an opinion of a certified public accountant, including a
balance sheet and profit and loss statement for the most recent prior year, all
prepared in accordance with generally accepted accounting principles
consistently applied.

 

25.26 Attorneys’ Fees. In any arbitration, quasi-judicial or administrative
proceedings or any action in any court of competent jurisdiction, brought by
either party to enforce any covenant or any of such party’s rights or remedies
under this Lease, including any action for declaratory relief, or any action to
collect any payments required under this Lease or to quiet title against the
other party, the prevailing party shall be entitled to reasonable attorneys’
fees and all costs, expenses and disbursements in connection with such action,
including the costs of reasonable investigation, preparation and professional or
expert consultation, which

 

33



--------------------------------------------------------------------------------

sums may be included in any judgment or decree entered in such action in favor
of the prevailing party. In addition, Tenant shall pay the attorneys’ fees and
other costs Landlord incurs in enforcing this Lease where an action or
proceeding is not brought.

 

25.27 Other Improvements. If portions of the Project or property adjacent to the
Project (collectively, the “Other Improvements”) are owned by an entity other
than Landlord, Landlord, at its option, may enter into an agreement with the
owner or owners of any of the Other Improvements to provide (a) for reciprocal
rights of access, use and/or enjoyment of the Project and the Other
Improvements, (b) for the common management, operation, maintenance, improvement
and/or repair of all or any portion of the Project and all or any portion of the
Other Improvements, (c) for the allocation of a portion of Amortized Capital
Expenditures to the Other Improvements and the allocation of a portion of any
capital expenditures for the Other Improvements to the Project, (d) for the use
or improvement of the Other Improvements and/or the Project in connection with
the improvement, construction, and/or excavation of the Other Improvements
and/or the Project, and (e) for any other matter which Landlord deems
appropriate or necessary. Nothing contained herein shall be deemed or construed
to limit or otherwise affect Landlord’s right to sell all or any portion of the
Project or any other of Landlord’s rights described in this Lease.

 

25.28 Security. Landlord shall be the sole determinant of the type and amount of
security services to be provided to the Project, if any. In all events, Landlord
shall not be liable to Tenant, and Tenant hereby waives any claim against
Landlord, for (a) any unauthorized or criminal entry of third parties into the
Premises, the Building or the Project, (b) any damage to persons, or (c) any
loss of property in and about the Premises, the Building or the Project, by or
from any unauthorized or criminal acts of third parties, regardless of any
action, inaction, failure, breakdown, malfunction and/or insufficiency of the
security services provided by Landlord.

 

26. UNRELATED BUSINESS INCOME. If Landlord is advised by its counsel at any time
that any part of the payments by Tenant to Landlord under this Lease may be
characterized as unrelated business income under the United States Internal
Revenue Code and its regulations, then Tenant shall enter into any amendment
proposed by Landlord to avoid such income, so long as the amendment does not
require Tenant to make more payments or accept fewer services from Landlord,
than this Lease provides.

 

27. BUILDING RENOVATIONS. It is specifically understood and agreed that Landlord
has made no representation or warranty to Tenant and has no obligation and has
made no promises to alter, remodel, improve, renovate, repair or decorate the
Premises, Building, or any part thereof and that no representations respecting
the condition of the Premises or the Building have been made by Landlord to
Tenant except as specifically set forth herein. However, Tenant hereby
acknowledges that Landlord may during the Lease Term renovate, improve, alter,
or modify (collectively, the “Renovations”) the Project, the Building and/or the
Premises including without limitation the parking structure, common areas,
systems and equipment, roof, and structural portions of the same, which
Renovations may include, without limitation, (a) installing sprinklers in the
Building common areas and tenant spaces, (b) modifying the common areas and
tenant spaces to comply with Governmental Requirements, including regulations
relating to the physically disabled, seismic conditions, and building safety and
security, and (c) installing new floor covering, lighting, and wall coverings in
the Building

 

34



--------------------------------------------------------------------------------

common areas, and in connection with any Renovations, Landlord may, among other
things, erect scaffolding or other necessary structures in the Building, limit
or eliminate access to portions of the Project, including portions of the common
areas, or perform work in the Building, which work may create noise, dust or
leave debris in the Building. Tenant hereby agrees that such Renovations and
Landlord’s actions in connection with such Renovations shall in no way
constitute a constructive eviction of Tenant nor entitle Tenant to any abatement
of Rent. Landlord shall have no responsibility or for any reason be liable to
Tenant for any direct or indirect injury to or interference with Tenant’s
business arising from the Renovations, nor shall Tenant be entitled to any
compensation or damages from Landlord for loss of the use of the whole or any
part of the Premises or of Tenant’s personal property or improvements resulting
from the Renovations or Landlord’s actions in connection with such Renovations,
or for any inconvenience or annoyance occasioned by such Renovations or
Landlord’s actions.

 

28. HAZARDOUS SUBSTANCES.

 

28.1 Prohibition Against Hazardous Substances.

 

(a) Tenant shall not cause or permit any Hazardous Substances to be brought
upon, produced, stored, used, discharged or disposed of in or near the Project
without Landlord’s prior written consent, which Landlord may give or withhold in
its sole discretion. Any handling, transportation, storage, treatment, disposal
or use of any Hazardous Substances in or about the Project by Tenant, its
agents, employees, contractors or invitees shall strictly comply with all
applicable Governmental Requirements. Tenant shall be solely responsible for
obtaining and complying with all permits necessary for the maintenance and
operation of its business, including, without limitation, all permits governing
the use, handling, storage, treatment, transport, discharge and disposal of
Hazardous Substances. Tenant shall indemnify, defend and hold Landlord harmless
from and against any Claims (including, without limitation, diminution in value
of the Premises or the Project, damages for the loss or restriction on use of
leasable space or of any amenity of the Premises or the Project, damages arising
from any adverse impact on marketing of space in the Project, Remedial Work, and
sums paid in settlement of claims) which result from or arise out of the use,
storage, treatment, transportation, release, or disposal of any Hazardous
Substances on or about the Project by Tenant or any Tenant Parties.

 

(b) Landlord shall have the right, at any time, but not more than two (2) times
in any calendar year (unless Landlord has reasonable cause to believe that
Tenant has failed to fully comply with the provisions of this Section 28, or
unless required by any lender or governmental agency), to inspect the Premises
and conduct tests and investigations to determine whether Tenant is in
compliance with the provisions of this Section 28. The costs of all such
inspections, tests and investigations shall be borne solely by Tenant. The
foregoing rights granted to Landlord shall not, however, create (i) a duty on
Landlord’s part to inspect, test, investigate, monitor or otherwise observe the
Premises or the activities of Tenant or any Tenant Party with respect to
Hazardous Substances, including, but not limited to, Tenant’s operation, use or
remediation thereof, or (ii) liability on the part of Landlord or any Landlord
Party for Tenant’s use, storage, treatment, transportation, release, or disposal
of any Hazardous Substances, it being understood that Tenant shall be solely
responsible for all liability in connection therewith.

 

35



--------------------------------------------------------------------------------

28.2 Landlord Notification. Tenant shall promptly provide Landlord with complete
copies of all documents, correspondence and other written materials directed to
or from, or relating to, Tenant concerning environmental issues at the Premises
or the Project, including, without limitation, documents relating to the
release, potential release, investigation, compliance, cleanup and abatement of
Hazardous Substances, and any claims, causes of action or other legal documents
related to same. Within twenty-four (24) hours of any unauthorized release,
spill or discharge of Hazardous Substances, in, on, or about the Premises or
Project, Tenant shall provide written notice to Landlord fully describing the
event. Tenant shall also provide Landlord with a copy of any document or
correspondence submitted by or on behalf of Tenant to any regulatory agency as a
result of or in connection with the unauthorized release, spill or discharge.
Within twenty-four (24) hours of receipt by Tenant of any warning, notice of
violation, permit suspension or similar disciplinary measure relating to
Tenant’s actual or alleged failure to comply with any environmental law, rule,
regulation, ordinance or permit, Tenant shall provide written notice to
Landlord.

 

28.3 Remedial Work. If any investigation or monitoring of site conditions or any
clean-up, containment, restoration, removal or remediation of Hazardous
Substances (collectively, “Remedial Work”) is required under any Governmental
Requirements, then Tenant shall perform or cause to be performed the Remedial
Work in compliance with Governmental Requirements or, at Landlord’s option,
Landlord may cause such Remedial Work to be performed and Tenant shall reimburse
Landlord for the reasonable costs thereof within thirty (30) days after demand
therefor. All Remedial Work performed by Tenant shall be performed by one or
more contractors, selected by Tenant and approved in advance in writing by
Landlord, and under the supervision of a consulting engineer selected by Tenant
and approved in advance in writing by Landlord. All costs and expenses of such
Remedial Work shall be paid by Tenant, including, without limitation, the
charges of such contractor(s), the consulting engineer and Landlord’s reasonable
attorneys’ and experts’ fees and costs incurred in connection with monitoring or
review of such Remedial Work.

 

28.4 Environmental Questionnaire. Prior to execution of this Lease, Tenant shall
complete, execute and deliver to Landlord an Environmental Questionnaire and
Disclosure Statement. The completed Environmental Questionnaire shall be deemed
incorporated into this Lease for all purposes, and Landlord shall be entitled to
rely fully on the information contained therein. Tenant shall immediately update
and resubmit to Landlord the Environmental Questionnaire if changes occur in the
nature, content, handling, storage, use, treatment, transport, discharge, or
disposal of the Hazardous Substances described therein. Attached hereto as
Exhibit E is a form of Environmental Questionnaire to be executed in accordance
with the foregoing provision.

 

28.5 Survival. Tenant’s obligations under this Section 28 shall survive the
expiration or earlier termination of this Lease until all Claims within the
scope of this Section 28 are fully, finally, and absolutely barred by the
applicable statutes of limitations. If it is determined by Landlord that the
condition of all or any portion of the Premises, the Building or the Project is
not in compliance with the provisions of this Section 28, including, but not
limited to all applicable Governmental Requirements relating to Hazardous
Substances, at the expiration or earlier termination of this Lease, then
Landlord, in its sole discretion, may require Tenant to hold over possession of
the Premises until Tenant can surrender the Premises to Landlord in the

 

36



--------------------------------------------------------------------------------

condition required under Section 14 above and in full compliance with the
provisions of this Section 28. The burden of proof under this Section 28.5 shall
be upon Tenant. For purposes of Section 14, the term “normal wear and tear”
shall not include any deterioration in the condition or diminution of the value
of any portion of the Premises, the Building or the Project in any manner
whatsoever related directly or indirectly to Hazardous Substances. Any such
holdover by Tenant shall be with Landlord’s consent, will not be terminable by
Tenant in any event or circumstance and will otherwise be subject to Section 15
above.

 

28.6 Landlord Representation. Landlord represents and warrants to Tenant that,
to Landlord’s actual knowledge as of the date of this Lease, without any duty of
investigation or inquiry, there are no Hazardous Substances on, in or under the
Project in material violation of Governmental Requirements.

 

28.7 Definition of “Hazardous Substances”. “Hazardous Substances” means any
hazardous or toxic substances, materials or waste which are or become regulated
by any local government authority, the state in which the Project is located or
the United States government, including those substances described in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. Section 9601 et seq., the Resource Conservation and Recovery
Act, as amended, 42 U.S.C. Section 6901 et seq., any other applicable federal,
state or local law, and the regulations adopted under these laws.

 

29. EXCULPATION. Landlord shall have no personal liability under this Lease; its
liability shall be limited solely and exclusively to an amount which is equal to
the lesser of (a) the interest of Landlord in the Project or (b) the equity
interest Landlord would have in the Project if the Project were encumbered by
third-party debt in an amount equal to eighty percent (80%) of the value of the
Project (as such value is determined by Landlord). In no event shall Landlord’s
liability extend to any other property or assets of Landlord, nor shall any
officer, director, employee, agent, shareholder, partner, member or beneficiary
of Landlord be personally liable for any of Landlord’s obligations hereunder.
Further, in no event shall Landlord be liable under any circumstances for any
consequential damages or for injury or damage to, or interference with, Tenant’s
business, including but not limited to, loss of profits, loss of rents or other
revenues, loss of business opportunity, loss of goodwill, or loss of use,
however occurring.

 

30. COMMUNICATIONS AND COMPUTER LINES. Tenant may install, maintain, replace,
remove or use any communications or computer wires and cables (collectively, the
“Lines”) at the Project in or serving the Premises, provided that (a) Tenant
shall obtain Landlord’s prior written consent, use an experienced and qualified
contractor approved in writing by Landlord, and comply with all of the other
provisions of this Lease, (b) an acceptable number of spare Lines and space for
additional Lines shall be maintained for existing and future occupants of the
Project, as determined in Landlord’s reasonable opinion, (c) the Lines therefor
(including riser cables) shall be appropriately insulated to prevent excessive
electromagnetic fields or radiation, and shall be surrounded by a protective
conduit reasonably acceptable to Landlord, (d) any new or existing Lines
servicing the Premises shall comply with all Governmental Requirements, (e) as a
condition to permitting the installation of new Lines, Landlord may require that
Tenant remove existing Lines located in or serving the Premises and repair any
damage in connection with such removal, and (f) Tenant shall pay all costs in
connection with the foregoing. Landlord reserves the right to require that
Tenant remove any

 

37



--------------------------------------------------------------------------------

Lines located in or serving the Premises which are installed in violation of
these provisions, or which are at any time in violation of any Governmental
Requirements or represent a dangerous or potentially dangerous condition. In
addition, Landlord reserves the right to require that Tenant remove any or all
Lines installed by or for Tenant within or serving the Premises upon expiration
or sooner termination of this Lease, provided Landlord notifies Tenant prior to
or within thirty (30) days following such expiration or sooner termination. Any
Lines not required to be removed pursuant to this Section shall, at Landlord’s
option, become the property of Landlord (without payment by Landlord). If Tenant
fails to remove such Lines as required by Landlord, or violates any other
provision of this Section, Landlord may, after ten (10) days’ written notice to
Tenant, remove such Lines or remedy such other violation, at Tenant’s expense
(without limiting Landlord’s other remedies available under this Lease or
Governmental Requirements).

 

31. OPTION TO EXTEND.

 

31.1 Renewal Option. Subject to the terms and conditions set forth below, Tenant
may at its option (“Renewal Option”) extend the Term of this Lease for one (1)
additional five (5) year period (the “Renewal Term”). If Tenant exercises the
Renewal Option hereunder, all of the terms, covenants and conditions of this
Lease shall continue in full force and effect during the Renewal Term, including
provisions regarding payment of Additional Rent, which shall remain payable on
the terms herein set forth, except that (a) the Base Rent payable by Tenant
during the Renewal Term shall be as determined in accordance with Sections 31.3
and 31.4 below, (b) Tenant shall continue to possess and occupy the Premises in
their existing condition, “as is” as of the commencement of the Renewal Term,
and Landlord shall have no obligation to repair, remodel, improve or alter the
Premises, to perform any other construction or other work of improvement upon
the Premises, or to provide Tenant with any construction or refurbishing
allowance whatsoever, and (c) Tenant shall have no further rights to extend the
Term of this Lease after the expiration of the Renewal Term.

 

31.2 Conditions of Exercise. To exercise the Renewal Option, Tenant must deliver
an unconditional binding notice to Landlord via certified mail or hand delivery
not sooner than three hundred sixty-five (365) days nor later than two hundred
seventy (270) days prior to the expiration of the initial Term of this Lease. If
Tenant fails to timely give its notice of exercise, Tenant will be deemed to
have waived its Renewal Option.

 

31.3 Market Rate Calculation. The Base Rent payable by Tenant for the Premises
during the Renewal Term shall be the Market Rate (as defined below) for the
Premises, valued as of the commencement of the Renewal Term, determined in the
manner hereinafter provided; provided, however, that in no event shall the
annual Base Rent payable by Tenant for any year of the Renewal Term be less than
the annual Base Rent payable during the last year of the initial Term (without
regard to any abatements of Rent on account of casualty or otherwise) (“Base
Rent Floor”). As used herein, the term “Market Rate” shall mean the annual
amount of Base Rent that a willing tenant would pay, and that a willing landlord
would accept, at arm’s length, for space comparable to the Premises within the
Project or other comparable office/R&D projects in the vicinity of the Project
(the “Comparison Projects”), based upon binding lease transactions for tenants
in the Comparison Projects that, where possible, commence or are to commence
within six (6) months prior to or within six (6) months after the commencement
of the

 

38



--------------------------------------------------------------------------------

Renewal Term (“Comparison Leases”). Comparison Leases shall include renewal and
new non-renewal tenancies, but shall exclude subleases and leases of space
subject to another tenant’s expansion rights. Rental rates payable under
Comparison Leases shall be adjusted to account for variations between this Lease
and the Comparison Leases with respect to: (a) the length of the Renewal Term
compared to the lease term of the Comparison Leases; (b) rental structure,
including, without limitation, rental rates per rentable square foot (including
type, gross or net, and if gross, adjusting for base year or expense stop),
additional rental, escalation provisions, all other payments and escalations;
(c) the size of the Premises compared to the size of the premises of the
Comparison Leases; (d) location, floor levels and efficiencies of the floor(s)
for which the determination is being made; (e) free rent, moving expenses and
other cash payments, allowances or other monetary concessions affecting the
rental rate; (f) the age and quality of construction of the Building (including
compliance with applicable codes on the applicable floors); and (g) leasehold
improvements and/or allowances, including the amounts thereof in renewal leases,
and taking into account, in the case of renewal leases (including this Lease),
the value of existing leasehold improvements to the renewal tenant.

 

31.4 Base Rent Determination. The Base Rent payable by Tenant for the Premises
during the Renewal Term shall be determined as follows:

 

(a) If Tenant provides Landlord with its unconditional binding notice of
exercise pursuant to Section 31.2 above, then, prior to the commencement of the
Renewal Term, Landlord shall deliver to Tenant a good faith written proposal of
the Market Rate. Within twenty-one (21) days after receipt of Landlord’s
proposal, Tenant shall notify Landlord in writing whether or not Tenant accepts
Landlord’s proposal. If Tenant does not give Landlord a timely notice in
response to Landlord’s proposal, Landlord’s proposal of Market Rate shall be
binding upon Tenant.

 

(b) If Tenant timely notifies Landlord that Tenant does not accept Landlord’s
proposal, Landlord and Tenant shall first negotiate in good faith in an attempt
to determine the Market Rate. If Landlord and Tenant are able to agree within
thirty (30) days following the delivery of Tenant’s notice to Landlord (or if
Tenant accepts Landlord’s initial proposal), then such agreement shall
constitute a determination of Market Rate for purposes of this Section, and the
parties shall immediately execute an amendment to this Lease stating the Base
Rent for the Renewal Term. If Landlord and Tenant are unable to agree on the
Market Rate within such negotiating period, then within fifteen (15) days after
the expiration of such negotiating period, the parties shall meet and
concurrently deliver to each other in envelopes their respective good faith
estimates of the Market Rate (set forth on a net effective rentable square foot
per annum basis). If the higher of such estimates is not more than one hundred
five percent (105%) of the lower, then the Market Rate shall be the average of
the two. Otherwise, the dispute shall be resolved by arbitration in accordance
with Subsections 31.4(c) and 31.4(d) below.

 

(c) Within seven (7) days after the exchange of estimates, the parties shall
select as an arbitrator an independent real estate broker with at least five (5)
years of experience in leasing commercial office space in the metropolitan area
in which the Project is located (a “Qualified Appraiser”). If the parties cannot
agree on a Qualified Appraiser, then within a second period of seven (7) days,
each shall select a Qualified Appraiser and within ten

 

39



--------------------------------------------------------------------------------

(10) days thereafter the two appointed Qualified Appraisers shall select an
independent Qualified Appraiser and the independent Qualified Appraiser shall be
the sole arbitrator. If one party shall fail to select a Qualified Appraiser
within the second seven (7) day period, then the Qualified Appraiser chosen by
the other party shall be the sole arbitrator.

 

(d) Within twenty-one (21) days after submission of the matter to the
arbitrator, the arbitrator shall determine the Market Rate by choosing whichever
of the estimates submitted by Landlord and Tenant the arbitrator judges to be
more accurate. The arbitrator shall notify Landlord and Tenant of its decision,
which shall be final and binding. If the arbitrator believes that expert advice
would materially assist him, the arbitrator may retain one or more qualified
persons to provide expert advice. The fees of the arbitrator and the expenses of
the arbitration proceeding, including the fees of any expert witnesses retained
by the arbitrator, shall be paid by the party whose estimate is not selected.
Each party shall pay the fees of its respective counsel and the fees of any
witness called by that party.

 

(e) Until the matter is resolved by agreement between the parties or a decision
is rendered in any arbitration commenced pursuant to this Section 31, Tenant’s
monthly payments of Base Rent shall be in an amount equal to the greater of (i)
the Base Rent Floor or (ii) Landlord’s determination of the Market Rate. Within
ten (10) business days following the resolution of such dispute by the parties
or the decision of the arbitrator, as applicable, Tenant shall pay to Landlord,
or Landlord shall pay to Tenant, the amount of any deficiency or excess, as the
case may be, in the Base Rent theretofore paid.

 

31.5 General Requirements. Tenant’s right to exercise the Renewal Option is
personal to, and may be exercised only by, the original named Tenant under this
Lease, and only if the original named Tenant continues to occupy the entire
Premises at the time of such exercise. If Tenant shall assign this Lease or
sublet all or any portion of the Premises under a sublease which is effective at
any time during the final twelve (12) months of the initial Term, then
immediately upon such assignment or subletting, Tenant’s right to exercise the
Renewal Option shall simultaneously terminate and be of no further force or
effect. No assignee or subtenant shall have any right to exercise the Renewal
Option granted herein. In addition, if an Event of Default is continuing under
this Lease at the time it exercises the Renewal Option or at any time thereafter
until the commencement of the Renewal Term or if an Event of Default has
occurred at any time prior to its exercise of the Renewal Option, Landlord shall
have, in addition to all of its other rights and remedies under this Lease, the
right (but not the obligation) to terminate the Renewal Option and to
unilaterally revoke Tenant’s exercise of the Renewal Option, in which case this
Lease shall expire on the Termination Date, unless earlier terminated pursuant
to the terms hereof, and Tenant shall have no further rights under this Lease to
renew or extend the Term.

 

32. LANDLORD’S OPTION TO TERMINATE. At any time after the second (2nd)
anniversary of the Commencement Date, Landlord shall have the right to terminate
this Lease by providing Tenant with a termination notice (the “Termination
Notice”). The termination under this Section shall be effective as of the date
that is twelve (12) months after the date of the Termination Notice; provided,
however, that Base Rent during such twelve (12) month-period shall abate.

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease.

 

LANDLORD: CARRAMERICA REALTY OPERATING PARTNERSHIP, L.P.,

a Delaware limited partnership

By:

 

CarrAmerica Realty Corporation,

   

a Maryland corporation, its general partner

   

By:

 

/S/    PHILIP L. HAWKINS

--------------------------------------------------------------------------------

       

Philip L. Hawkins

       

President

Date of Execution:         April 8, 2005        

TENANT: PORTALPLAYER, INC.,

a Delaware corporation

By:

 

/S/    GEORGE PALMER

--------------------------------------------------------------------------------

   

George Palmer

Vice President of Operations

By:

 

/S/    SVEND-OLAV CARLSEN

--------------------------------------------------------------------------------

   

Svend-Olav Carlsen

Vice President and Chief Financial Officer

Date of Execution:         April 6, 2005        

 

41



--------------------------------------------------------------------------------

EXHIBIT A

 

DESCRIPTION OF PREMISES

 

[Graphic Omitted]



--------------------------------------------------------------------------------

EXHIBIT B

 

RULES AND REGULATIONS

 

1. Tenant shall not place anything, or allow anything to be placed near the
glass of any window, door, partition or wall which may, in Landlord’s judgment,
appear unsightly from outside of the Project.

 

2. The sidewalks, exits and entrances located in the common areas of the Project
shall not be obstructed by Tenant or used by Tenant for any purposes other than
for ingress to and egress from the Premises. Tenant shall lend its full
cooperation to keep such areas free from all obstruction and in a clean and
sightly condition and shall move all supplies, furniture and equipment as soon
as received directly to the Premises and move all such items and waste being
taken from the Premises (other than waste customarily removed by employees of
the Building) directly to the shipping platform at or about the time arranged
for removal therefrom.

 

3. Tenant shall not bring upon, use or keep in the Premises or the Project any
kerosene, gasoline or inflammable or combustible fluid or material, or any other
articles deemed hazardous to persons or property.

 

4. Landlord shall have sole power to direct electricians as to where and how
telephone and other wires are to be introduced. No boring or cutting for wires
is to be allowed without Landlord’s prior written consent. The location of
telephones, call boxes and other office equipment affixed to the Premises shall
be subject to Landlord’s prior approval.

 

5. No additional locks shall be placed upon any doors, windows or transoms in or
to the Premises. Tenant shall not change existing locks or the mechanism
thereof. Upon termination of the Lease, Tenant shall deliver to Landlord all
keys and passes for offices, rooms, parking lot and toilet rooms which shall
have been furnished Tenant. If the keys so furnished are lost, Tenant shall pay
Landlord therefor. Tenant shall not make, or cause to be made, any such keys and
shall order all such keys solely from Landlord and shall pay Landlord for any
keys in addition to the two sets of keys originally furnished by Landlord for
each lock.

 

6. Tenant shall not install linoleum, tile, carpet or other floor covering so
that the same shall be affixed to the floor of the Premises in any manner except
as approved by Landlord.

 

7. No furniture, packages, supplies, equipment or merchandise will be received
in the Project, except between such hours as shall be designated by Landlord.

 

8. Without Landlord’s prior written consent, Tenant shall not use the name of
the Project or any picture of the Project in connection with, or in promoting or
advertising the business of, Tenant, except Tenant may use the address of the
Project as the address of its business.

 

9. Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage, which may arise from a cause other than Landlord’s
negligence, which includes keeping doors locked and other means of entry to the
Premises closed and secured.

 

Exhibit B, Page 1



--------------------------------------------------------------------------------

10. Peddlers, solicitors and beggars shall be reported to the office of the
Project or as Landlord otherwise requests.

 

11. Tenant shall not advertise the business, profession or activities of Tenant
conducted in the Project in any manner which violates the letter or spirit of
any code of ethics adopted by any recognized association or organization
pertaining to such business, profession or activities.

 

12. Tenant shall not make or permit any noise, vibration or odor to emanate from
the Premises, or do anything therein tending to create, or maintain, a nuisance.

 

13. Tenant acknowledges that Building security problems may occur which may
require the employment of extreme security measures in the day-to-day operation
of the Project.

 

Accordingly:

 

(a) Landlord may, at any time, or from time to time, or for regularly scheduled
time periods, as deemed advisable by Landlord and/or its agents, in their sole
discretion, require that persons entering or leaving the Building or the Project
identify themselves to watchmen or other employees designated by Landlord, by
registration, identification or otherwise.

 

(b) Tenant agrees that it and its employees will cooperate fully with Project
employees in the implementation of any and all security procedures.

 

(c) Such security measures shall be the sole responsibility of Landlord, and
Tenant shall have no liability for any action taken by Landlord in connection
therewith, it being understood that Landlord is not required to provide any
security procedures and shall have no liability for such security procedures or
the lack thereof.

 

14. Tenant shall not disturb the quiet enjoyment of any other tenant.

 

15. Landlord may retain a pass key to the Premises and be allowed admittance
thereto at all times to enable its representatives to examine the Premises from
time to time and to exhibit the same and Landlord may place and keep on the
windows and doors of the Premises at any time signs advertising the Premises for
Rent.

 

16. No equipment, mechanical ventilators, awnings, special shades or other forms
of window covering shall be permitted either inside or outside the windows of
the Premises without Landlord’s prior written consent, and then only at the
expense and risk of Tenant, and they shall be of such shape, color, material,
quality, design and make as may be approved by Landlord.

 

17. Tenant shall not during the term of this Lease canvas or solicit other
tenants of the Building for any purpose.

 

18. Tenant shall not install or operate any phonograph, musical or sound-
producing instrument or device, radio receiver or transmitter, TV receiver or
transmitter, or

 

Exhibit B, Page 2



--------------------------------------------------------------------------------

similar device in the Building, nor install or operate any antenna, aerial,
wires or other equipment inside or outside the Building, nor operate any
electrical device from which may emanate electrical waves which may interfere
with or impair radio or television broadcasting or reception from or in the
Building or elsewhere, without in each instance Landlord’s prior written
approval. The use thereof, if permitted, shall be subject to control by Landlord
to the end that others shall not be disturbed.

 

19. Tenant shall promptly remove all rubbish and waste from the Premises.

 

20. Tenant shall not exhibit, sell or offer for sale, rent or exchange in the
Premises or at the Project any article, thing or service, except those
ordinarily embraced within the use of the Premises specified in Section 6 of
this Lease, without Landlord’s prior written consent.

 

21. Tenant shall not overload any floors in the Premises or any public corridors
or elevators in the Building.

 

22. Tenant shall not do any painting in the Premises, or mark, paint, cut or
drill into, drive nails or screws into, or in any way deface any part of the
Premises or the Building, outside or inside, without Landlord’s prior written
consent.

 

23. Whenever Landlord’s consent, approval or satisfaction is required under
these Rules, then unless otherwise stated, any such consent, approval or
satisfaction must be obtained in advance, such consent or approval may be
granted or withheld in Landlord’s sole discretion, and Landlord’s satisfaction
shall be determined in its sole judgment.

 

24. Tenant and its employees shall cooperate in all fire drills conducted by
Landlord in the Building.

 

Exhibit B, Page 3



--------------------------------------------------------------------------------

EXHIBIT C

 

TENANT IMPROVEMENT AGREEMENT

 

This Tenant Improvement Agreement (this “Agreement”) is attached to and forms a
part of the Lease dated as of April 6, 2005 (the “Lease”), by and between
CarrAmerica Realty Operating Partnership, L.P., a Delaware limited partnership
(“Landlord”), and Portalplayer, Inc., a Delaware corporation (“Tenant”),
pertaining to certain premises commonly known as 70 Plumeria Drive, San Jose,
California. Except where clearly inconsistent or inapplicable, the provisions of
the Lease are incorporated into this Agreement, and capitalized terms used
without being defined in this Agreement shall have the meanings given them in
the Lease.

 

The purpose of this Agreement is to set forth the respective responsibilities of
Landlord and Tenant with respect to the design and construction of all
alterations, additions and improvements which Tenant may deem necessary or
appropriate to prepare the Premises for occupancy by Tenant under the Lease.
Such alterations, additions and improvements to the Premises are referred to in
this Agreement as the “Tenant Improvements,” and the work of constructing the
Tenant Improvements is referred to as the “Tenant Improvement Work.”

 

Landlord and Tenant agree as follows:

 

1. General.

 

1.1 Tenant is solely responsible for performing the Tenant Improvement Work
(subject to Landlord’s rights of review and approval set forth in this
Agreement).

 

1.2 Landlord’s sole interest in reviewing and approving the Final Working
Drawings (as hereinafter defined) is to protect the Project and Landlord’s
interests, and no such review or approval by Landlord shall be deemed to create
any liability of any kind on the part of Landlord, or constitute a
representation on the part of Landlord or any person consulted by Landlord in
connection with such review and approval, that the Final Working Drawings are
correct or accurate, or are in compliance with any Governmental Requirements.

 

1.3 Landlord shall contribute (subject to the terms and conditions set forth in
this Agreement) the amount specified in Section 4.1 below as the “Construction
Allowance,” towards the costs of performing the Tenant Improvement Work.

 

1.4 Tenant shall be responsible for all costs of designing the Tenant
Improvements and performing the Tenant Improvement Work to the extent such costs
exceed the Construction Allowance.

 

Exhibit C, Page 1



--------------------------------------------------------------------------------

2. Design and Approval of the Tenant Improvements.

 

2.1 Space Plan. Following execution of the Lease, Landlord shall cause to be
prepared and delivered to Tenant a space plan for the Premises for Tenant’s
approval, which approval shall not be unreasonably withheld (as approved, the
“Approved Space Plan”).

 

2.2 Final Working Drawings.

 

(a) As soon as practicable after Tenant’s approval of the Approved Space Plan,
Tenant shall cause the preparation and submit for Landlord’s approval complete
and detailed construction plans and specifications, including a fully
coordinated set of architectural, structural, mechanical, fire protection,
electrical and plumbing working drawings for the Tenant Improvement Work, in a
form which is sufficiently complete to permit subcontractors to bid on the work,
obtain all required Permits (as hereinafter defined) and commence construction
(the “Final Working Drawings”). Tenant shall furnish Landlord with four (4)
copies signed by Tenant of such Final Working Drawings. Landlord shall approve
or disapprove of the Final Working Drawings by giving written notice to Tenant
within ten (10) business days after receipt thereof.

 

(b) Landlord shall not unreasonably withhold or delay its approval of the Final
Working Drawings, provided that, without limiting the generality of the
foregoing, Landlord shall be entitled to withhold its consent to the Final
Working Drawings if in Landlord’s good faith judgment, (i) any one or more of
the following situations exist: (A) the proposed Tenant Improvements will
adversely affect the exterior appearance of the Project; (B) the proposed Tenant
Improvements may impair the structural strength of the Project, adversely affect
the roof or any of the Building Systems or materially adversely affect the value
of the Project; (C) the proposed Tenant Improvement Work would trigger the
necessity under Governmental Requirements or otherwise for work to be performed
outside the Premises; (D) the specifications for the proposed Tenant
Improvements are not consistent with, or would detract from, the character or
image of the Project; or (ii) the Final Working Drawings are inconsistent with,
or do not conform to, the Approved Space Plan.

 

(c) If Landlord disapproves the Final Working Drawings, Landlord shall return
the Final Working Drawings to Tenant with a statement of Landlord’s reasons for
disapproval and/or specifying any required corrections or revisions. Landlord
shall approve or disapprove of any such revisions to the Final Working Drawings
within five (5) business days after receipt of such revisions. This procedure
shall be repeated until Landlord approves the Final Working Drawings (as so
approved, the “Approved Working Drawings”).

 

(d) If Tenant’s proposed interior partitioning or other aspects of the Tenant
Improvement Work will, in Landlord’s good faith judgment, require changes or
alterations in any portion of the Building Systems outside of the Premises, and
Landlord approves such changes or alterations, such changes or alterations shall
be made at Tenant’s expense.

 

Exhibit C, Page 2



--------------------------------------------------------------------------------

3. Construction of Tenant Improvements.

 

3.1 Contracts with Tenant’s Contractor and Subcontractors.

 

(a) Tenant shall retain a licensed general contractor as the contractor for the
construction of the Tenant Improvements (“Tenant’s Contractor”). Tenant’s
Contractor must be experienced in the performance of work comparable to the work
of the Tenant Improvements in buildings and projects comparable to the Building
and the Project, respectively, and shall be subject to Landlord’s prior
approval, which approval shall not be unreasonably withheld or delayed. All
subcontractors, laborers, materialmen and suppliers used by Tenant (such
subcontractors, laborers, materialmen and suppliers, together with Tenant’s
Contractor, are collectively referred to herein as “Tenant’s Agents”) must be
approved in writing by Landlord, which approval shall not be unreasonably
withheld; provided, however, that Landlord reserves the right to require that
any work to be performed on the Building Systems (whether such systems are
located within or outside the Premises) be performed by subcontractors specified
by Landlord.

 

(b) Upon Tenant’s execution thereof, Tenant shall furnish Landlord with true and
correct copies of all construction contracts between or among Tenant, Tenant’s
Contractor and all subcontractors relating to the Tenant Improvement Work,
provided that Landlord’s review of such contracts shall not relieve Tenant from
its obligations under this Agreement nor shall such review be deemed to
constitute Landlord’s representation that such contracts comply with the
requirements of this Agreement. All such contracts shall expressly provide that
(i) the work to be performed thereunder shall be subject to the terms and
conditions of this Agreement, and (ii) the Tenant Improvement Work (or in the
case of a subcontractor, the portion thereof performed by such subcontractor)
shall be warranted in writing to Tenant and Landlord to be free from any defects
in workmanship and materials for a period of not less than one (1) year from the
date of completion of the Tenant Improvement Work. Tenant agrees to give to
Landlord any assignment or other assurances which may be necessary to permit
Landlord to directly enforce such warranties (such warranties shall include,
without additional charge, the repair of any portion of the Project or common
areas which may be damaged as a result of the removal or replacement of the
defective Tenant Improvements). Tenant shall cause Tenant’s Agents to engage
only labor that is harmonious and compatible with other labor working in the
Project. In the event of any labor disturbance caused by persons employed by
Tenant or Tenant’s Contractor, Tenant shall immediately take all actions
necessary to eliminate such disturbance. If at any time any of Tenant’s Agents
interferes with any other occupant of the Project, or hinders or delays any
other work of improvement in the Project, or performs any work which may or does
impair the quality, integrity or performance of any portion of the Project,
including any Building Systems, Tenant shall cause such subcontractor, laborer,
materialman or supplier to leave the Project and remove all tools, equipment and
materials immediately upon written notice delivered to Tenant, and, without
limiting Tenant’s indemnity obligations set forth in the Lease, Tenant shall
reimburse Landlord for all costs, expenses, losses or damages incurred or
suffered by Landlord resulting from the acts or omissions of Tenant’s Agents in
or about the Project.

 

3.2 Permits. Following Landlord’s approval of the Final Working Drawings, Tenant
shall obtain all building permits and other permits, authorizations and
approvals which may be required in connection with, or to satisfy all
Governmental Requirements applicable to, the construction of the Tenant
Improvements in accordance with the Approved Working

 

Exhibit C, Page 3



--------------------------------------------------------------------------------

Drawings (the “Permits”). Tenant shall provide Landlord with copies of any
documents or applications filed by Tenant to obtain Permits concurrently with
any such filing, but in no event shall Tenant file any such documents or
applications until the Final Working Drawings have been approved by Landlord.
Tenant agrees that neither Landlord nor Landlord’s consultants shall be
responsible for obtaining any Permits or the certificate of occupancy for the
Premises, and that obtaining the same shall be Tenant’s responsibility;
provided, however, that Landlord will cooperate with Tenant in executing permit
applications and performing other ministerial acts reasonably necessary to
enable Tenant to obtain any such Permit or certificate of occupancy. Any
amendments or revisions to the Approved Working Drawings that may be necessary
to obtain any such Permits, or which may be required by city officials or
inspectors to comply with code rulings or interpretations, shall be prepared by
Tenant’s architect, at Tenant’s expense (provided that to the extent funds are
available, such expense may be reimbursed from the Construction Allowance), and
submitted to Landlord for Landlord’s review and approval as a Change Order under
Section 5 below. If Landlord disapproves of such amendments or revisions,
Landlord shall return the same to Tenant with a statement of Landlord’s reasons
for disapproval, or specifying any required corrections. This procedure shall be
repeated until Landlord approves the amendments or revisions and all Permits
have been obtained for the Approved Working Drawings, as so amended.

 

3.3 Commencement of Work. At least ten (10) days prior to the commencement of
construction of the Tenant Improvements, or the delivery of any construction
materials for the Tenant Improvement Work to the Building, whichever is earlier,
Tenant shall submit to Landlord a notice specifying the date Tenant will
commence construction of the Tenant Improvements, the estimated date of
completion of the Tenant Improvements and the construction schedule provided by
Tenant’s Contractor. In addition, prior to the commencement of construction of
the Tenant Improvements, or the delivery of any construction materials for the
Tenant Improvement Work to the Building, whichever is earlier, Tenant shall
submit to Landlord the following: (a) all Permits required to commence
construction of the Tenant Improvements; (b) a copy of the executed construction
contract with Tenant’s Contractor, in the form previously approved by Landlord,
together with a detailed breakdown, by trade, of the final costs to be incurred,
or which have theretofore been incurred, in connection with the design and
construction of the Tenant Improvements, which costs of construction form a
basis for the amount of the construction contract; and (c) true and correct
copies of all policies of insurance, or original certificates thereof executed
by an authorized agent of the insurer or insurers, together with any
endorsements referred to in Section 3.5 below, confirming to Landlord’s
reasonable satisfaction compliance with the insurance requirements of this
Agreement.

 

3.4 Performance of Work. All work by Tenant’s Contractor shall be performed
substantially as shown on the Approved Working Drawings, excepting only minor
variations (i.e., variations which are not inconsistent with the intent of the
Approved Working Drawings), shall comply with all Governmental Requirements
(including building codes) and all applicable standards of the American
Insurance Association and the National Electrical Code and all building material
manufacturer’s specifications, shall comply with all rules and regulations from
time to time adopted by Landlord to govern construction in or about the Project,
and shall be performed in a good and professional manner and so as not to
interfere with the occupancy of any other tenant of the Project, the performance
of any other work within the Project, or with Landlord’s maintenance or
operation of the Project. At all times during construction of the Tenant
Improvements, Landlord and Landlord’s employees and agents shall have the right
to

 

Exhibit C, Page 4



--------------------------------------------------------------------------------

enter the Premises and other portions of the Premises to inspect the Tenant
Improvement Work, and to require the correction of any faulty work or any
material deviation from the Approved Working Drawings. Tenant shall not close-up
any Tenant Improvement Work affecting the Building Systems in the Premises until
the same have been inspected and approved by Landlord’s agents. No inspection or
approval by Landlord of any such work shall constitute an endorsement thereof or
any representation as to the adequacy thereof for any purpose or the conformance
thereof with any Governmental Requirements, and Tenant shall be fully
responsible and liable therefor. In addition to the Construction Administration
Costs under Section 4.3 below, Tenant shall reimburse Landlord for the cost of
any repairs, corrections or restoration which must be made, in Landlord’s good
faith judgment, to the Premises or any other portion of the Project, if caused
by Tenant’s Contractor or any other of Tenant’s Agents.

 

3.5 Insurance. At all times during the construction of the Tenant Improvements
(and in the case of Products and Completed Operations Coverage, for 5 years
following completion of the Tenant Improvement Work), in addition to the
insurance required to be maintained by Tenant under the Lease, Tenant shall
require all of Tenant’s Agents to maintain (a) Commercial General Liability
Insurance with limits of not less than $2,000,000 combined single limit for
bodily injury and property damage, including personal injury and death, and
Contractor’s Protective Liability, and Products and Completed Operations
Coverage in an amount not less than $500,000 per incident, $1,000,000 in the
aggregate; (b) Comprehensive automobile liability insurance with a policy limit
of not less than $1,000,000 each accident for bodily injury and property damage,
providing coverage at least as broad as the Insurance Services Office (ISO)
Business Auto Coverage form covering Automobile Liability, code 1 “any auto”,
and insuring against all loss in connection with the ownership, maintenance and
operation of automotive equipment that is owned, hired or non-owned; (c)
Worker’s Compensation with statutory limits and Employer’s Liability Insurance
with limits of not less than $100,000 per accident, $500,000 aggregate disease
coverage and $100,000 disease coverage per employee. In addition, Tenant shall
carry “Builder’s All Risk” insurance in an amount approved by Landlord covering
the construction of the Tenant Improvements, including such extended coverage
endorsements as may be reasonably required by Landlord. Tenant’s liability
insurance shall be written on an “occurrence” basis and shall name as additional
insureds (by endorsement reasonably acceptable to Landlord) Landlord and any
other person or entity reasonably designated by Landlord. The “Builder’s All
Risk” insurance shall name Landlord and such other parties as Landlord may
specify as the loss payee(s) with respect to all proceeds received therefrom.
All of the insurance required to be carried by Tenant hereunder shall provide
that it is primary insurance, and not excess over or contributory with any other
valid, existing, and applicable insurance in force for or on behalf of Landlord,
shall provide that Landlord shall receive thirty (30) days’ written notice from
the insurer prior to any cancellation or change of coverage, and shall be placed
with companies which are rated A:X or better by Best’s Insurance Guide and
licensed to business in the State of California. All deductibles and
self-insured retentions under Tenant’s policies are subject to Landlord’s
reasonable approval, and all insurance, except Workers’ Compensation, maintained
by Tenant’s Agents shall preclude subrogation claims by the insurer against
anyone insured thereunder. Tenant’s compliance with the provisions of this
Section shall in no way limit Tenant’s liability under any of the other
provisions of the Lease.

 

3.6 Liens. Tenant shall keep the Premises and the Project free from any liens
arising out of work performed, materials furnished or obligations incurred by
Tenant. Should

 

Exhibit C, Page 5



--------------------------------------------------------------------------------

Tenant fail to remove any such lien within five (5) days after notice to do so
from Landlord, Landlord may, in addition to any other remedies, record a bond
pursuant to California Civil Code Section 3143 and all costs and obligations
incurred by Landlord in so doing shall immediately become due and payable by
Tenant to Landlord as additional rent under the Lease. Landlord shall have the
right to post and keep posted on the Premises any notices that may be required
or permitted by Governmental Requirements, or which Landlord may deem to be
proper, for the protection of Landlord and the Project from such liens. Promptly
following completion of construction, Tenant shall provide Landlord a copy of a
final unconditional lien release from Tenant’s Contractor and each of Tenant’s
Agents who performed work or supplied materials for the Tenant Improvements.
Upon completion of construction, Tenant shall promptly record a notice of
completion in accordance with California Civil Code Section 3093 and provide a
copy thereof to Landlord.

 

4. Responsibility for Design and Construction Costs.

 

4.1 Construction Allowance.

 

(a) Landlord will contribute to the costs of designing the Tenant Improvements
and performing the Tenant Improvement Work, as depicted on the Approved Working
Drawings, to the extent of the lesser of (i) One Hundred Ninety-Six Thousand
Five Hundred Five Dollars ($196,505.00) (i.e., Five Dollars ($5.00) per rentable
square foot of the Premises) or (ii) the actual cost for such work (the
“Construction Allowance”). Tenant shall pay all costs in excess of the
Construction Allowance for the design and construction of the Tenant
Improvements. Tenant shall cause Tenant’s architect or Tenant’s Contractor to
provide Landlord, prior to the commencement of construction of the Tenant
Improvements, a good faith estimate of the total cost of constructing the Tenant
Improvements.

 

(b) The Construction Allowance may be applied only to the payment or
reimbursement of: (i) costs of preparing the Approved Space Plan and Final
Working Drawings, the cost of obtaining Permits and other similar approvals, and
the costs and expenses incurred by Landlord in connection with coordinating and
supervising the Tenant Improvement Work, including, without limitation, the
Construction Administration Costs; and (ii) documented costs of labor and
materials incorporated into the Tenant Improvements (excluding all costs of data
and telephone cabling, and all costs of furnishings, fixtures, equipment,
signage and other personal property, including switches, servers, routers and
similar data and telecommunications equipment).

 

4.2 Disbursement of Construction Allowance.

 

(a) Landlord shall pay the Construction Allowance to Tenant on a progress
payment basis within forty-five (45) days after Landlord’s receipt of a
disbursement request from Tenant, provided that (i) in no event shall Landlord
be required to make such progress payments more than once per calendar month;
(ii) Tenant’s disbursement request shall comply with Section 4.2(b) below; (iii)
in the event the cost of the Tenant Improvements exceeds the Construction
Allowance, Tenant shall pay an amount equal to its proportionate share of each
progress payment, which amount bears the same ratio to the total amount of the
progress payment in question as the amount of the total excess Tenant
Improvements cost bears to the total Tenant Improvements Costs, and, subject to
clause (iv), Landlord shall pay the remainder of

 

Exhibit C, Page 6



--------------------------------------------------------------------------------

such progress payment (“Landlord’s Share”); (iv) Landlord shall have the right
to retain ten percent (10%) of the progress payment requested (or, if Landlord
is required to pay only Landlord’s Share of such progress payment, ten percent
(10%) of Landlord’s Share); and (v) Landlord shall have no obligation to
disburse any portion of the Construction Allowance for any request received by
Landlord on or after November 1, 2005.

 

(b) Tenant’s disbursement request shall (i) show a schedule, by trade, of the
percentage of completion of the Tenant Improvements, detailing the portion of
the work completed and the portion not completed, as certified by Tenant’s
architect, and (ii) be accompanied by (A) invoices for work actually performed,
construction in place and materials delivered to the site (as may be applicable)
describing in reasonable detail such work, construction and/or materials; (B)
the conditional release of all mechanic’s lien rights by all contractors,
suppliers, laborers and others covered by the disbursement request; (C) evidence
that no mechanic’s liens have been recorded against the Project; (D) if Tenant
makes more than one request for payment, evidence (such as unconditional
releases of mechanic’s lien rights) to Landlord’s satisfaction that the prior
progress payment(s) has been paid to the respective contractors, suppliers,
laborers and others covered by Tenant’s request for such prior progress
payment(s); and (E) all other information reasonably requested by Landlord.

 

(c) The amount retained by Landlord under clause (iv) of Section 4.2(a) above
shall be disbursed by Landlord after (i) Tenant’s delivery to Landlord of a
certificate of Tenant’s architect, in a form reasonably acceptable to Landlord,
certifying that the construction of the Tenant Improvements has been
substantially completed in accordance with the Approved Working Drawings; (ii)
Tenant’s delivery to Landlord of “as-built” drawings in CAD format showing the
Tenant Improvements (updated by Tenant’s architect as necessary to reflect all
changes made to the Approved Working Drawings during the course of
construction); (iii) properly executed mechanics’ lien releases in compliance
with both California Civil Code Section 3262(d)(2) and either Section 3262(d)(3)
or Section 3262(d)(4) from all of Tenant’s Agents; and (iv) copies of all
Permits, licenses, certificates and other governmental authorizations and
approvals necessary in connection with, and indicating final approval of, the
Tenant Improvement Work, and which may be necessary for the operation of
Tenant’s business within the Premises. Notwithstanding any provision in the
foregoing to the contrary, Tenant shall, in any event, submit the documents
described in clauses (i) through (iv) above to Landlord within thirty (30) days
following the date Tenant commences business operations in the Premises.

 

4.3 Construction Administration Costs. Tenant shall pay to Landlord (a) a fee in
the amount of three percent (3%) of the Construction Allowance to compensate
Landlord for administering the Tenant Improvement Work, plus (b) all of
Landlord’s actual out-of-pocket costs incurred in connection with the Tenant
Improvement Work, including, without limitation, all management, engineering,
outside consulting and construction fees incurred by or on behalf of Landlord
for the review and approval of the space plans and working drawings
(collectively, the “Construction Administration Costs”). Landlord shall be
entitled to charge the amount of the Construction Administration Costs against
the Construction Allowance required to be contributed by Landlord hereunder, or
if funds are not available from the Construction Allowance for such purposes,
Tenant shall pay such amounts within twenty (20) days following delivery of
Landlord’s invoice.

 

Exhibit C, Page 7



--------------------------------------------------------------------------------

5. Change Orders. Landlord will not unreasonably withhold its approval of (a)
any request by Tenant, or by Tenant’s Contractor with Tenant’s approval, to
amend or change the Approved Working Drawings, or (b) any change or amendment to
the Approved Working Drawings that may be necessary to obtain any Permits, or
which may be required by city officials or inspectors to comply with code
rulings or interpretations (any of the foregoing, a “Change Order”), provided
such Change Order does not diminish the quality of construction of the Tenant
Improvements. Without limiting the generality of the foregoing, however, Tenant
acknowledges that it shall not be unreasonable for Landlord to withhold consent
to any Change Order if any of the circumstances listed in clauses (i)(A) through
(i)(D) of Section 2.2(b) of this Agreement applies. No material changes or
modifications to the Approved Working Drawings shall be made unless by written
Change Order signed by Landlord and Tenant. Landlord shall approve or disapprove
of any Change Order within ten (10) business days after Landlord’s receipt of
Tenant’s request therefor. Tenant shall pay all costs attributable to Change
Orders, including costs incurred by Landlord in reviewing proposed Change Orders
(provided that to the extent funds are available, such costs may be paid or
reimbursed from the Construction Allowance).

 

6. Ownership of Tenant Improvements.

 

6.1 The Tenant Improvements shall be deemed, effective upon installation, to be
a part of the Premises and the Building and shall be deemed to be the property
of Landlord (subject to Tenant’s right to use the same during the Term of the
Lease). Tenant shall not take a position with the United States Internal Revenue
Service that is inconsistent with Landlord’s depreciation of the Tenant
Improvements.

 

6.2 At the expiration or earlier termination of the Term, Tenant, at Tenant’s
expense and at Landlord’s request, remove the Tenant Improvements, repair the
damage caused by such removal, and restore the Premises to their condition
existing prior to the installation of the Tenant Improvements, normal wear and
tear excepted.

 

7. Landlord Delay. Subject to the terms and conditions of this Section 7, to the
extent completion of the Tenant Improvements is actually delayed by (i) the
failure of Landlord to approve or disapprove the Final Working Drawings or
revisions thereto within the time periods specified herein, or (ii) the
interference by Landlord or its agents, employees or contractors with Tenant’s
construction or access to the Premises (but excluding any delay caused by the
good faith exercise of Landlord’s rights hereunder, including, without
limitation, the right to require correction of faulty work or work not
conforming with the Approved Working Drawings (“Landlord Delay”), Tenant shall
be entitled to a one (1) day abatement of Base Rent for each full day in which a
Landlord Delay occurred. Notwithstanding any provision in the foregoing to the
contrary, for purposes of computing Landlord Delay, no period of Landlord Delay
shall commence until Tenant shall have provided written notice to Landlord
specifying the facts and circumstances alleged to constitute such Landlord
Delay, and the same shall continue without cure or correction for two (2)
business days following such notice. Tenant shall use commercially reasonable
efforts to adapt and compensate for any Landlord Delay.

 

Exhibit C, Page 8



--------------------------------------------------------------------------------

EXHIBIT D

 

COMMENCEMENT DATE CONFIRMATION

 

THIS CONFIRMATION AGREEMENT is entered into as of                          ,
20     by and between CarrAmerica Realty Operating Partnership, L.P., a Delaware
limited partnership (“Landlord”), and PORTALPLAYER, INC., a Delaware corporation
(“Tenant”), with respect to that certain Lease dated as of March 15, 2005 (the
“Lease”) respecting certain premises (the “Premises”) commonly known as 70
Plumeria Drive, San Jose, California.

 

Pursuant to Section 1.1 of the Lease, Landlord and Tenant hereby confirm and
agree that the Commencement Date (as defined in the Lease) is
                         , 20     and that the Termination Date (as defined in
the Lease) is                          , 20    .

 

This Confirmation Agreement supplements, and shall be a part of, the Lease.

 

IN WITNESS WHEREOF, Landlord and Tenant have executed and delivered this
Confirmation Agreement as of the day and year first above written.

 

LANDLORD:

 

CARRAMERICA REALTY OPERATING PARTNERSHIP, L.P.,

a Delaware limited partnership

 

By:

 

CarrAmerica Realty Corporation,

   

a Maryland corporation, its general partner

   

By:

 

 

--------------------------------------------------------------------------------

       

Christopher Peatross

       

Managing Director

Date of Execution:                             

TENANT: PORTALPLAYER, INC.,

a Delaware corporation

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Date of Execution:                             

 

Exhibit D, Page 1



--------------------------------------------------------------------------------

EXHIBIT E

 

ENVIRONMENTAL QUESTIONNAIRE

 

As a new tenant of the Project, answer based upon: (1) any existing or previous
operations of the same kind which Tenant has conducted elsewhere, and (2)
Tenant’s plans for the new space. For each answer, specify which operation(s)
you are describing.

 

1. Solid Waste.

 

a. Does the facility have an EPA Hazardous Waste generator number?

 

b. Does the facility produce Hazardous Waste? Other chemical waste?

 

c. Describe each type of waste generated (whether or not hazardous).

 

d. If the facility produces hazardous waste, is it classified as a large
quantity generator, small quantity generator or conditionally exempt small
quantity generator?

 

e. Are hazardous waste manifests maintained for three years on site?

 

f. Please identify the waste disposal contractor.

 

2. Wastewater.

 

a. Does the facility produce any “process wastewater,” meaning any wastewater
that has come in contact with chemicals or other materials in process
(essentially, any discharge of water other than from sinks and toilets)?

 

b. If so, please describe each type of process wastewater produced.

 

c. Is any water discharged down the floor drains?

 

d. Does the facility have a permit for its wastewater discharges?

 

3. Air Emissions.

 

a. Does the facility emit any chemicals or wastes into the air?

 

b. Does the facility have an air permit?

 

c. Does the facility treat any of its air emissions to remove air pollutants?

 

d. Describe the ventilation system for the facility.

 

Exhibit E, Page 1



--------------------------------------------------------------------------------

4. General.

 

a. Has the facility ever been charged with any violation of, or found in
violation of any environmental requirements? If yes, please describe.

 

b. Are you aware of any testing of soil or groundwater to determine whether any
contamination exists in or around the facility? If so, please provide results.

 

c. Please describe any hazardous materials present on site, their respective
quantities and the containment measures for those materials.

 

Exhibit E, Page 2



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

1.    LEASE AGREEMENT    1 2.    RENT    1 3.    PREPARATION AND CONDITION OF
PREMISES; TENANT’S POSSESSION; REPAIRS AND MAINTENANCE    6 4.    SERVICES AND
UTILITIES    8 5.    ALTERATIONS AND REPAIRS    9 6.    USE OF PREMISES    11 7.
   GOVERNMENTAL REQUIREMENTS AND BUILDING RULES    13 8.    WAIVER OF CLAIMS;
INDEMNIFICATION; INSURANCE    15 9.    FIRE AND OTHER CASUALTY    18 10.   
EMINENT DOMAIN    19 11.    RIGHTS RESERVED TO LANDLORD    19 12.    EVENTS OF
DEFAULT    21 13.    LANDLORD REMEDIES    22 14.    SURRENDER    24 15.   
HOLDOVER    25 16.    SUBORDINATION TO GROUND LEASES AND MORTGAGES    25 17.   
ASSIGNMENT AND SUBLEASE    26 18.    CONVEYANCE BY LANDLORD    28 19.   
ESTOPPEL CERTIFICATE    29 20.    LEASE DEPOSIT    29 21.    Intentionally
omitted    30 22.    NOTICES    30 23.    QUIET POSSESSION    31 24.    REAL
ESTATE BROKERS    31 25.    MISCELLANEOUS    31 26.    UNRELATED BUSINESS INCOME
   34 27.    BUILDING RENOVATIONS    34 28.    HAZARDOUS SUBSTANCES    35 29.   
EXCULPATION    37 30.    COMMUNICATIONS AND COMPUTER LINES    37 31.    OPTION
TO EXTEND    38 32.    LANDLORD’S OPTION TO TERMINATE    40

 

i